Exhibit 10.1
 
PURCHASE AND SALE AGREEMENT




By And Among
 
GLOBAL REHAB DALLAS, LP,
a Delaware limited partnership
as “Buyer”
 
and
 
GR IRF I, LP, a Texas limited partnership,
as “Seller”


And


REPUBLIC TITLE OF TEXAS, INC.,
a Texas corporation
as “Escrow Agent”






Dated as of
 
July 14, 2010
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

     
Page
       
ARTICLE I TERMINOLOGY
1
 
1.1
Defined Terms
1
 
1.2
Additional Defined Terms
3
       
ARTICLE II PURCHASE AND SALE
5
 
2.1
Property
5
 
2.2
Assumption of Liabilities
6
 
2.3
Purchase Price
6
 
2.4
Earnest Money Deposit
6
 
2.5
Escrow Agent
6
       
ARTICLE III DUE DILIGENCE PERIOD
7
 
3.1
Due Diligence Period
7
 
3.2
Buyer’s Responsibilities
8
 
3.3
Continuing Diligence and Inspection Rights
8
 
3.4
Reports
8
 
3.5
Buyer’s Agreement to Indemnify
9
 
3.6
Title Insurance and Survey
9
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER
11
 
4.1
Organization; Good Standing of Seller
11
 
4.2
Consent of Third Parties
11
 
4.3
Authority; Enforceability
11
 
4.4
Absence of Conflicts
12
 
4.5
No Judgments
12
 
4.6
No Governmental Approvals
12
 
4.7
Insurance
12
 
4.8
Litigation
12
 
4.9
Compliance with Laws
12
 
4.10
Environmental Matters
12
 
4.11
Assessments
13
 
4.12
Lease Agreement
13
 
4.13
Licenses
13
 
4.14
Rent Roll
13
 
4.15
Condemnation
14
 
4.16
Personal Property
14
 
4.17
Independent Property
14
 
4.18
Utilities Access
14
 
4.19
Zoning
14
 
4.20
FIRPTA
14
 
4.21
Title Encumbrances
14
 
4.22
Interests; Title to Real Property
14
 
4.23
Loans
15

 
 
i

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS (cont’d)
 

     
Page

 

 
4.24
Patriot Act Compliance
15
 
4.25
Broker’s or Finder’s Fees
15
 
4.26
Insolvency
15
 
4.27
Due Diligence
15
 
4.28
Survival of Representations and Warranties
15
 
4.29
Disclaimer
15
 
4.30
Updates to Representations and Warranties
16
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER
16
 
5.1
Organization and Good Standing
16
 
5.2
Authorization and Binding Effect of Documents
16
 
5.3
Absence of Conflicts
16
 
5.4
Consents
17
 
5.5
Patriot Act Compliance
17
 
5.6
Broker’s or Finder’s Fees
17
       
ARTICLE VI OTHER COVENANTS
17
 
6.1
Conduct of Business Prior to the Closing
17
 
6.2
Notification of Certain Matters
18
 
6.3
Title; Additional Documents
18
 
6.4
Other Consents
18
 
6.5
Inspection and Access
19
 
6.6
Confidentiality
19
 
6.7
Publicity
20
 
6.8
Commercially Reasonable Efforts
20
 
6.9
Reports
20
 
6.10
Post-Closing Obligations of Seller
20
 
6.11
No Other Representations or Warranties
20
 
6.12
Exclusivity
20
 
6.13
Prohibited Activities Prior to Closing
21
 
6.14
Non-Compete
21
       
ARTICLE VII CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER TO CLOSE
21
 
7.1
Accuracy of Representations and Warranties; Closing Certificate
21
 
7.2
Performance of Agreement
21
 
7.3
No Adverse Change
22
 
7.4
Title Policy
22
 
7.5
Delivery of Closing Documents
22
 
7.6
Licenses
22
 
7.7
Governmental Approvals
22
 
7.8
Third-Party Consents
22
 
7.9
No New Survey Matters
22
       

 
ii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS (cont’d)
 

     
Page


ARTICLE VIII CONDITIONS PRECEDENT TO THE  OBLIGATION OF SELLER TO CLOSE
22
 
8.1
Accuracy of Representations and Warranties
23
 
8.2
Performance of Agreements
23
 
8.3
Delivery of Closing Documents
23
       
ARTICLE IX CLOSING
23
 
9.1
Closing Date and Place
23
 
9.2
Deliveries of Seller
23
 
9.3
Deliveries of Buyer
24
  9.4
Closing Costs
25
  9.5
Prorations
25
       
ARTICLE X INDEMNIFICATION
26
 
10.1
General
26
 
10.2
Indemnification by Seller
26
 
10.3
Indemnification by Buyer
27
 
10.4
Administration of Indemnification
27
       
ARTICLE XI DEFAULT AND TERMINATION
28
 
11.1
Right of Termination
28
 
11.2
Remedies upon Default
29
 
11.3
Specific Performance
30
 
11.4
Obligations Upon Termination
30
 
11.5
Termination Notice
30
 
11.6
Sole and Exclusive Remedy
30
       
ARTICLE XII MISCELLANEOUS
31
 
12.1
Further Actions
31
 
12.2
Notices
31
 
12.3
Entire Agreement
32
 
12.4
Binding Effect; Benefits
32
 
12.5
Assignment
32
 
12.6
Governing Law
33
 
12.7
Amendments and Waivers
33
 
12.8
Obligations Several
33
 
12.9
Severability
33
 
12.10
Headings
33
 
12.11
Counterparts
33
 
12.12
References
33
 
12.13
Seller Disclosure Letter
33
 
12.14
Attorneys’ Fees
33
 
12.15
Section 1031 Exchange/Tax Planning
34
 
12.16
Casualty
34
 
12.17
Condemnation
34
 
12.18
Limited Liability
35
 
12.19
Survival of Defined Terms
35

 
iii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS (cont’d)
 

     
Page


 
12.20
Time of Essence
35
 
12.21
No Third-Party Beneficiary
35
 
12.22
WAIVER OF JURY TRIAL
35

 
 
iv

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS OF SELLER DISCLOSURE LETTER
 
SCHEDULES
 
Schedule 4.2
Consents of Third Parties
Schedule 4.5
Judgments
Schedule 4.7
Seller’s Insurance
Schedule 4.8
Litigation, Proceedings and Investigations
Schedule 4.9
Compliance with Laws
Schedule 4.10
Environmental Matters
Schedule 4.14
Rent Roll
Schedule 4.17
Independent Property
Schedule 4.18
Utilities Access
Schedule 4.21
Title Encumbrances
Schedule 4.23
Loans
               
EXHIBITS
 
EXHIBIT A-1
Property Description
EXHIBIT A-2
Due Diligence Request List
EXHIBIT B
Intentionally Omitted
EXHIBIT C
List of Licenses Held by Seller
EXHIBIT D
Intentionally Omitted
EXHIBIT E
Rent Roll
EXHIBIT F
Intentionally Omitted
EXHIBIT G
Outstanding Citations
EXHIBIT H
Form of Audit Letter
EXHIBIT I
Estoppel Certificate
EXHIBIT J
Subordination, Non-Disturbance and Attornment Agreement

 
 
v

--------------------------------------------------------------------------------

 


PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated the 14th day of
July, 2010, by: GLOBAL REHAB DALLAS, LP, a Delaware limited partnership, or its
successors or assigns (“Buyer”); GR IRF I, LP, a Texas limited partnership
(“Seller”), and REPUBLIC TITLE OF TEXAS, INC., a Texas corporation (“Escrow
Agent”).
 
RECITALS:
 
A.           Seller is the owner of certain real, personal and intangible
property constituting that certain rehabilitation facility located in Dallas
County, Dallas, Texas (“Global Rehab”), such facility being located on the real
property described on Exhibit A-1.
 
B.           Buyer desires to acquire, and Seller is willing to convey Global
Rehab to Buyer pursuant to the terms described herein.
 
C.           Seller has entered into that certain Hospital Lease Agreement dated
August 28, 2007 with GLOBALREHAB, LP, a Texas limited partnership, as lessee, of
the Global Rehab property as amended by amendments dated September 18, 2007,
November 9, 2007, February 19, 2009 and August 2, 2010 (the “Lease Agreement”).
 
Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Seller and Buyer agree as follows:
 
ARTICLE I
TERMINOLOGY
 
1.1           Defined Terms.  As used herein, the following terms shall have the
meanings indicated:
 
Affiliate:  With respect to any specified person or entity, any other person or
entity which, directly or indirectly controls, is controlled by, or is under
common control with, the specified person or entity.
 
Applicable Law: Any federal, state, municipal, county, local, foreign or other
statute, law, ordinance, rule or regulation or any order, writ, injunction,
judgment, plan or decree of any court, arbitrator, department, commission,
board, bureau, agency, authority, instrumentality or other body, whether
federal, state, municipal, county, local, foreign or other.
 
Closing: The consummation of the purchase and sale of the Property in accordance
with the terms of this Agreement on the Closing Date, or at such earlier or
later date and time as may be agreed upon by the parties.
 
Code:  The Internal Revenue Code of 1986, as amended.
 
 
 

--------------------------------------------------------------------------------

 


Documents:  This Agreement, all Exhibits hereto, and all Exhibits and Schedules
contained in the Seller Disclosure Letter, and each other agreement, certificate
or instrument to be delivered pursuant to this Agreement.
 
Due Diligence Period:  The period commencing on May 18, 2010 and ending on July
19, 2010, during which time Buyer may, at reasonable times with prior notice to
Seller, (i) investigate the financial, legal, operational, environmental and all
other aspects of the Property as Buyer may desire, and (ii) seek out sources of
financing and/or investors, all in order to determine whether to consummate the
transactions contemplated by this Agreement or terminate this Agreement.
 
Effective Date:  The date first written above.
 
Encumbrance:  Any mortgage, deed to secure debt, deed of trust, pledge,
hypothecation, right of first refusal, security, encumbrance, charge, claim,
option or encumbrance of any kind, whether voluntarily incurred or arising by
operation of law or otherwise, encumbering any assets or property, including any
agreement to give or grant any of the foregoing, any conditional sale or other
title retention agreement, and the filing of or agreement to give any financing
statement with respect to any assets or property under the Uniform Commercial
Code or Applicable Law.
 
Escrow Agent:  REPUBLIC TITLE OF TEXAS, INC., a Texas corporation,
Attention:  Jeanne Ragland, 2626 Howell Street, 10th Floor, Dallas, Texas 75204.
 
Excluded Property:  (i) cash, cash equivalents, marketable securities and bank
accounts (excluding Security Deposits), (ii) all insurance policies relating to
the Property and all rights of Seller of every nature and description, under or
arising out of such insurance policies (including the right to any refund for
cancellation of such policies) other than the right to any claims expressly
assigned hereunder, (iii) all claims for refund of taxes paid by Seller
attributable to the Property relating to any period, or any portion of any
period, ending on or prior to the Closing Date, (iv) contract rights under any
contracts not assigned to Buyer, (vi) causes of action accrued in favor of
Seller that arise prior to and to the extent related to the period prior to the
Closing (hereinafter defined), under contracts assigned by Buyer, (vii) accounts
receivable not otherwise subject to proration under this Agreement and (viii)
all partnership, limited liability company or corporate records of Seller,
internal memoranda of Seller, financial projections or budgets prepared by or
for Seller, and similar proprietary, confidential or privileged information, and
any internal memoranda relating to the foregoing.
 
Knowledge:  As used in this Agreement, the term “knowledge” when used to refer
to the knowledge of Seller shall mean the actual knowledge of Jason K. Dodd
and/or Greg Francis.
 
Licenses:  All certificates, licenses, and permits issued by governmental
authorities which are required to be held by Seller with respect to the
ownership and/or maintenance of the Property.
 
 
2

--------------------------------------------------------------------------------

 


Loss:  Any and all costs, obligations, liabilities, demands, claims, settlement
payments, awards, judgments, fines, penalties, damages and reasonable
out-of-pocket expenses, including court costs and reasonable attorneys’ fees,
whether or not arising out of a third-party claim.
 
Permitted Encumbrance:  Any (i) statutory liens that secure a governmentally
required payment, including without limitation Taxes, not yet due, (ii) zoning
regulations and restrictive covenants and easements of record that do not
detract in any material respect from the present use of the Property and do not
materially and adversely affect, impair or interfere with the use of any
property affected thereby, (iii) public utility easements of record, in
customary form, to serve the Property, and (iv) any other condition of title as
may be approved or deemed approved by Buyer, as more particularly provided in
Sections 3.6(b) and 3.6(c) hereof, in writing prior to the end of the Due
Diligence Period.
 
Post-Closing Licensee:  The Buyer or its designee to whom all Licenses will be
transferred or otherwise obtained in accordance with Applicable Law for the
ownership of the Property.
 
Seller Disclosure Letter: The letter dated the same date as this Agreement given
by the Seller to the Buyer and containing some or all of the Exhibits and
Schedules referenced herein.
 
Taxes:  All federal, state, local and foreign taxes including, without
limitation, income, gains, transfer, unemployment, withholding, payroll, social
security, real property, personal property, excise, sales, use and franchise
taxes, levies, assessments, imposts, duties, licenses and registration fees and
charges of any nature whatsoever, whether or not recorded, including interest,
penalties and additions with respect thereto and any interest in respect of such
additions or penalties, but excluding all transfer, conveyance, intangibles,
mortgage transfer, and documentary stamp taxes payable in connection with the
transactions contemplated by this Agreement.
 
Title Company:  The Title Company is as follows:
 
Republic Title of Texas, Inc.
2626 Howell Street, 10th Floor
Dallas, Texas  75204-4064
Attention:  Jeanne Ragland

Telephone number: 214/855-8897
Facsimile number: 214/855-8852
e-mail: jragland@republictitle.com


1.2           Additional Defined Terms.  As used herein, the following terms
shall have the meanings defined in the recitals or Section indicated below:
 
Agreement
Preamble
Buyer
Preamble

 
3

--------------------------------------------------------------------------------


 
CERCLA
Section 4.10
Closing Date
Section 9.1
Earnest Money Deposit
Section 2.4
Environmental Laws
Section 4.10
Escrowed Funds
Section 2.5
Floor
Section 10.4(f)
Governmental Approval
Section 4.6
Improvements
Section 2.1(a)
Indemnified Party
Section 10.4(a)
Indemnifying Party
Section 10.4(a)
Independent Consideration
Section 2.4
Land
Section 2.1(a)
Lease Agreement
Recitals
Lease Deposits
Section 2.1(d)
Material
Section 12.17
OFAC
Section 4.24
Past Effective Date Encumbrances
Section 3.6(b)
Patriot Act
Section 4.24
Permitted Buyer-Assignee
Section 12.5
Permitted Encumbrance
Section 3.6(b)
Prevailing party
Section 12.14
Property
Section 2.1
Proration Date
Section A.9.3(a)
Proration Schedule
Section A.9.3(a)
Purchase Price
Section 2.3
Real Property
Section 2.1(a)
Records
Section 6.10
Rent Roll
Section 4.14
Required Cure Items
Section 3.6(b)
SEC
Section 6.6(c)
Seller
Preamble
Survey
Section 3.6(d)
Title Commitment
Section 3.6(a)
Title Defect
Section 3.6(b)
Title Expenses
Section 3.6(f)
Title Notice
Section 3.6(b)
Transaction Costs
Section 9.4

 
References to Seller shall mean to refer severally to the respective entities
constituting Seller under this Agreement, as to the property owned by such
entity which constitutes a part of the Property.  Neither of such entities shall
have any liability or responsibility for any breach of this Agreement by the
other entity constituting Seller.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE II
PURCHASE AND SALE
 
2.1           Property.  Upon and subject to the terms and conditions provided
herein, at Closing, Seller will sell, transfer, assign and convey to Buyer, and
Buyer will purchase from Seller the following (collectively, the “Property”):
 
(a)           Real Property.  All of Seller’s right, title, and interest in and
to that certain parcel of real property consisting of land (“Land”) and all
buildings, structures, fixtures and other improvements (“Improvements”) located
thereon.  The Land is more particularly described on Exhibit A-1 of the Seller
Disclosure Letter.  The Land and Improvements (collectively, the “Real
Property”) shall be deemed to include all licenses, and all rights-of-way,
beneficial easements and appurtenances related to the Real Property.  
 
(b)           Intentionally Deleted.
 
(c)           Lease Agreement.  All rights of Seller in, to and under the Lease
Agreement, and any amendments, modifications, supplements, renewals and
extensions thereof.
 
(d)           Lease Deposits.  All rights of Seller in and to all deposits,
initial service fees and advances of any kind or nature from any tenant of the
Property (“Lease Deposits”).
 
(e)           Records.  True and complete copies of all the books, records,
accounts, files, logs, ledgers, journals and architectural, mechanical and
electrical plans and specifications in Seller’s possession or control pertaining
to or used in the operation of the Property, however such data is stored.
 
(f)           Licenses.  Any and all Licenses now held in the name of the
Seller, or any Affiliate(s) of the Seller, and any renewals, extensions,
amendments or modifications thereof.
 
(g)           Claims and Causes of Action.  Rights in and to any claims or
causes of action to the extent they are in the nature of enforcing a guaranty,
warranty, or a contract obligation to complete improvements, make repairs, or
deliver services to the Property after the Closing Date.
 
(h)           Intellectual Property.  Any and all rights of Seller or its
Affiliates with respect to the use of (a) all trade names, trademarks, service
marks, copyrights, patents, jingles, slogans, symbols, logos, inventions,
computer software, operating manuals, designs, drawings, plans and
specifications, marketing brochures, logo, symbol, trademark and web site, or
other proprietary material, process, trade secret or trade right used by Seller
or its Affiliates in the ownership and maintenance of the Property and (b) all
registrations, applications and licenses for any of the foregoing, provided that
notwithstanding the sale and transfer to Buyer of the foregoing, Seller and its
Affiliates shall, subject to Section 6.14 hereof, maintain non-exclusive rights
with respect to the use of the designs, drawings, plans and specifications
relating to the Property in connection with the construction, use and operation
of other facilities.
 
Notwithstanding the foregoing provisions of this Section 2.1, the Property to be
conveyed to Buyer shall not include the Excluded Property.
 
 
5

--------------------------------------------------------------------------------

 


2.2           Assumption of Liabilities.
 
(a)           Buyer is assuming no liabilities attributable to the operation or
ownership of the Property which accrued or occurred on or prior to the Closing,
all of which Seller shall pay, discharge and perform when due. Specifically,
without limiting the foregoing, Buyer shall not assume (a) any claim, action,
suit, or proceeding pending as of the Closing or any subsequent claim, action,
suit, or proceeding arising out of or relating to any event occurring prior to
Closing, with respect to the manner in which Seller conducted its businesses on
or prior to the Closing or (b) any liability for Taxes other than real property
taxes from and after Closing.
 
(b)           Buyer acknowledges that, effective as of the Closing, Buyer shall
assume and undertake to pay, discharge, and perform only the liabilities and
obligations of Seller under the Lease Agreement (but not any amendments or
modifications thereto which are entered into after the Effective Date hereof not
in compliance with this Agreement), to the extent such liabilities and
obligations arise during and relate to any period from and after the Closing
(collectively, the “Assumed Obligations”).
 
2.3           Purchase Price.  The purchase price for the Property shall be an
amount equal to FOURTEEN MILLION SEVEN HUNDRED FIFTY THOUSAND AND NO/100 U.S.
DOLLARS ($14,750,000.00), (the “Purchase Price”), which shall be paid to Seller
for the Property, all of which shall be paid by Buyer at Closing via wire
transfer of immediately available funds.
 
2.4           Earnest Money Deposit.  Upon the expiration of the Due Diligence
Period, Buyer shall deposit THREE HUNDRED FIFTY FIVE THOUSAND AND NO/100 U.S.
DOLLARS ($355,000.00) (the “Earnest Money Deposit”) with Escrow Agent.  The
Earnest Money Deposit shall be refunded to Buyer in the event of a termination
of this Agreement for any reason other than pursuant to Sections 11.1(d) or
11.2(b) below.  The Earnest Money Deposit shall be nonrefundable to the Buyer in
the event there is a termination of this Agreement pursuant to Sections 11.1(d)
or 11.2(b) below.   If this Agreement is terminated for any reason and Buyer is
entitled to receive a return of the Earnest Money Deposit pursuant to the terms
hereof, the Escrow Agent must first disburse to Seller the sum of One Hundred
Dollars ($100.00) as independent consideration for Seller’s performance under
this Agreement (“Independent Consideration”), which will be retained by Seller
in all instances.
 
2.5           Escrow Agent.
 
(a)           By its execution and delivery of this Agreement, Escrow Agent
agrees to be bound by the terms and conditions in Section 2.4 of this Agreement
to the extent applicable to its duties, liabilities and obligations as “Escrow
Agent.”  Escrow Agent shall hold and dispose of the funds deposited with the
Escrow Agent pursuant to this Agreement (“Escrowed Funds”) in accordance with
the terms of this Agreement.  Escrow Agent shall incur no liability in
connection with the safekeeping or disposition of the Escrowed Funds for any
reason other than Escrow Agent’s breach of contract, willful misconduct or gross
negligence.  Escrow Agent shall be reimbursed by Buyer and Seller, jointly and
severally, for all out-of-pocket costs and expenses incurred in connection with
its obligations hereunder.  If Escrow Agent is in doubt as to its duties or
obligations with regard to the Escrowed Funds, or if the Escrow Agent receives
conflicting instructions from Buyer and Seller with respect to the Escrowed
Funds, the Escrow Agent shall not be required to disburse the Escrowed Funds and
may, at its option, continue to hold the Escrowed Funds until both Buyer and
Seller agree as to their disposition, or until a final judgment is entered by a
court of competent jurisdiction directing their disposition, or the Escrow Agent
may interplead the Escrowed Funds in accordance with the laws of the State of
Florida.  Escrow Agent shall not be responsible for the preservation of
principal or any interest on the Escrowed Funds except as is actually earned, or
for the loss of any interest or principal resulting from the withdrawal of the
Escrowed Funds prior to the date interest is posted thereon.  
 
 
6

--------------------------------------------------------------------------------

 


(b)           The Escrow Agent may resign upon written notice to the Seller and
Buyer.  If a successor escrow agent is not appointed by the Seller and Buyer
within this thirty (30) day period, the Escrow Agent may, but shall have no duty
to, petition a court of competent jurisdiction to name a successor.  If no
successor escrow agent is appointed within thirty (30) days after such written
notice, the Escrow Agent may withhold performance by it pursuant to Section 5(a)
until such time as a successor escrow agent is appointed and, at such time, the
Escrow Agent shall deliver the Escrowed Funds or other documents, instruments or
items, if any, delivered to the Escrow Agent hereunder to any such successor
escrow agent; provided, however, the Escrow Agent shall act in accordance with
any joint written instructions from the Seller and Buyer.
 
(c)           The Escrow Agent may be removed, with or without cause, by the
Buyer and Seller acting jointly at any time by providing written notice to the
Escrow Agent.
 
(d)           This Section 2.5 shall survive the Closing or the expiration or
any termination of this Agreement.
 
ARTICLE III
DUE DILIGENCE PERIOD
 
3.1           Due Diligence Period.  During the Due Diligence Period, Buyer
shall have the right to a complete physical inspection of the Property as the
Buyer deems appropriate to review and evaluate the Property, the nature and
extent of the Property, and operations of the Property, and all rights and
liabilities related thereto.  In consideration of the execution of this
Agreement, Seller agrees to cause to be provided to or made available to Buyer,
at no cost to Buyer, all items requested on Exhibit A-2 to the Seller Disclosure
Letter, via electronic mail submission or electronic data room, in an electronic
format from which Buyer can generate an accurate and complete paper copy that is
both legible and suitable for inspection and review.  Buyer may request that
other items be provided by Seller in addition to those already requested or
provided, which items shall be mutually agreed upon by the Buyer and Seller in
their reasonable discretion.  During the Due Diligence Period, Buyer shall have
reasonable access to the Property at all reasonable times during normal business
hours for the purpose of conducting reasonably necessary tests, including
surveys and architectural, engineering, geotechnical and environmental
inspections and tests, provided that, when practicable, (a) Buyer will give
Seller prior notice of any such inspection or test and Seller shall have the
right to have a representative accompany Buyer for any such inspection or test,
and (b) all such tests shall be conducted by Buyer in compliance with Buyer’s
responsibilities set forth in Section 3.2 below.  If Closing occurs, the parties
have agreed to share certain expenses as provided in Section 9.4 below.
 
 
7

--------------------------------------------------------------------------------

 


3.2           Buyer’s Responsibilities.  In conducting any inspections,
investigations or tests of the Property, Buyer shall (i) not unreasonably
disturb the tenants or interfere with their use of the Property or knowingly
cause a breach in any tenant’s lease; (ii) not materially or unreasonably
interfere with the operation and maintenance of the Property; (iii) not
materially damage any part of the Property or any personal property owned or
held by any tenant or any third party; (iv) not injure or otherwise cause bodily
harm to Seller or its agents, guests, invitees, contractors and employees or any
tenants or their guests or invitees; (v) comply in all material respects with
all Applicable Laws and any reasonable rules as may be promulgated by Seller and
provided to Buyer regarding access to the Property; and (vi) not permit any
Encumbrances to attach to the Property by reason of the exercise of its rights
hereunder.  A representative of Seller shall have the right to accompany Buyer
and/or Buyer’s consultants and/or contractors at all times when Buyer and/or any
such consultants and/or contractors are on the Property.  Promptly after any
inspections or tests, Buyer must restore the Property to its pre-inspection
condition at Buyer’s sole cost and expense.  Buyer’s obligation to restore the
Property will survive termination of this Agreement.  From and after the
Effective Date, prior to Buyer or any contractor or consultant of Buyer or any
contractor or consultant of Buyer entering the Property to conduct the
inspections and tests described above, Buyer or each such contractor or
consultant shall obtain and maintain general liability insurance in the amount
of One Million Dollars and NO/100 Dollars ($1,000,000.00) combined single limit
for personal injury and property damage per occurrence.  Seller shall be named
as additional insureds under such coverage and, at Seller’s request, a
certificate of such coverage shall be provided to Seller prior to any entry by
Buyer and each such consultant entering on to the Property.
 
3.3           Continuing Diligence and Inspection Rights.  Following the
expiration of the Due Diligence Period, and prior to the Closing or any earlier
termination of this Agreement, at reasonable times and upon reasonable notice,
Buyer or Buyer’s agent(s), consultants, or other retained professionals shall
have the right, at Buyer’s expense, to perform or complete such further
inspections and assessments of the Property as Buyer deems necessary or
desirable to comply with Buyer’s internal requirements or the requirements of
Buyer’s lenders, investors or members, including, without limitation, further
inspection of environmental and structural aspects, assessments of the
compliance of the Property with all Applicable Laws, and customary pre-closing
walk-throughs; provided, however, that (i) nothing in this Section 3.3 shall
extend the Due Diligence Period and (ii) all insurance coverage required under
Section 3.2 is maintained at all times that Buyer and any such agents,
consultants or other professionals are on the Property.
 
3.4           Reports.  Subject to any confidentiality requirements set forth
therein or which otherwise apply thereto, Buyer shall promptly provide to Seller
copies of all third party reports, investigations and studies prepared for Buyer
in connection with its due diligence review of the Property, including without
limitation, any and all reports involving structural or geological conditions,
environmental hazardous waste or hazardous substances contamination of the
Property, if any. The reports will be delivered to Seller without any
representation or warranty as to the completeness or accuracy of the reports or
any other matter relating thereto.  Buyer shall provide the reports to Seller at
no cost to Seller except in the event of a Seller default in which case Section
11.2(a)(i) shall apply.  Seller agrees not to disclose the reports or the
contents thereof to any third parties other than GLOBALREHAB, LP (but Seller
shall require GLOBALREHAB, LP not to disclose such reports or the contents
thereof), unless Seller first reimburses Buyer for the costs of such report;
provided, however, that in the event of a termination by Seller for breach by
Buyer pursuant to Section 11.2(b), Seller shall not be required to reimburse
Buyer therefor.
 
 
8

--------------------------------------------------------------------------------

 


3.5           Buyer’s Agreement to Indemnify.  Buyer hereby agrees to indemnify,
defend and hold Seller harmless from and against any and all Encumbrances,
claims, causes of action, damages, liabilities and expenses (including
reasonable attorneys’ fees) to the extent caused by Buyer’s inspections or tests
permitted under this Agreement; provided, however, the indemnity does not extend
to protect Seller from any preexisting liabilities for matters newly discovered
by Buyer.  Buyer’s obligation under this Section will survive termination of
this Agreement for twelve (12) months.
 
3.6           Title Insurance and Survey.
 
(a)           Within five (5) days after the execution of this Agreement, Buyer
shall order commitments for owner’s policies of title insurance (the “Title
Commitment”) issued by the Title Company, as agent for First American Title
Insurance Company, covering fee simple title to the Property.  Such Title
Commitments shall have attached thereto complete, legible copies of all
instruments noted as exceptions therein, and shall be delivered promptly to
Buyer upon receipt by Seller. Buyer shall furnish Seller with a copy of the
title commitment and attachments, and all subsequent revisions thereof, promptly
upon receipt of same.
 
(b)           If (i) either of the Title Commitments reflect any exceptions to
title other than Permitted Encumbrances which are not acceptable to Buyer in
Buyer’s sole discretion, or (ii) the Survey to be obtained by Buyer pursuant to
Section 3.6(d) below discloses anything not acceptable to Buyer in Buyer’s sole
discretion, (any such exception or unacceptable statement of fact being referred
to herein as a “Title Defect”), then Buyer shall give Seller written notice of
such Title Defect within ten (10) days of Buyer’s receipt of such Title
Commitment (the “Title Notice”).  The Title Notice shall include a copy of the
relevant Title Commitment and copies of the exceptions.  Any exception to title
that is (x) disclosed in the Title Commitment, or (y) identified on a Survey,
which, in either case, is not identified as a Title Defect in the Title Notice,
shall be irrevocably deemed to be a “Permitted Encumbrance” for purposes of this
Agreement (collectively, “Permitted Encumbrances”).  Seller shall have the
right, but not the obligation, within ten (10) days after receipt of any such
Title Notice, to notify Buyer that Seller will take the action necessary to
remove such Title Defect.  If Seller elects to so notify Buyer, then, on or
before the Closing, Seller shall provide Buyer with reasonable evidence of such
removal.  Notwithstanding anything contained herein to the contrary, the
following items (collectively, the “Required Cure Items”) must be cured prior to
or at Closing (with Seller having the right to apply the portion of the Purchase
Price allocated to either such party pursuant to Section 2.3 hereof, or a
portion thereof, for such purpose): (x) all deeds of trust, mortgages, security
deeds, and other security instruments, (y) all past Taxes, the failure to pay
which would result in a statutory lien being imposed upon the Real Property, and
(z) all judgments against the Seller which may constitute a Encumbrance against
all or part of the Property.  In addition, if at any time after the expiration
of the Due Diligence Period and prior to the Closing, title to Seller’s
interests in the Property is encumbered by any Title Defect, which was not on
the initial Title Commitment for the Property and was solely caused by the
action or inaction of Seller (collectively, “Past Effective Date Encumbrances”)
and is not acceptable to Buyer in Buyer’s sole discretion, then Buyer shall
within ten (10) days following receipt of actual notice thereof, give Seller a
Title Notice with respect to any such Past Effective Date Encumbrances.  In the
event Buyer fails to deliver a Title Notice with respect to a Past Effective
Date Encumbrance within such ten (10) day period, such Past Effective Date
Encumbrance shall constitute a Permitted Encumbrance.
 
 
9

--------------------------------------------------------------------------------

 


(c)           In the event (x) Buyer timely gives a Title Notice to Seller and
the Title Defects specified therein are not cured on or before the Closing, (y)
a Required Cure Item is not cured on or before the Closing, or (z) if Seller
does not timely notify Buyer that Seller will remove Title Defects within the
ten (10) days as specified above (in which case Buyer shall make its election
pursuant to this subsection (c) prior to the earlier of the Closing or
fifteen  (15) days following the date of such Title Notice), Buyer shall have
the option to:
 
 
(i)
accept Seller’s interest in the Real Property subject to such Title Defect(s) or
Required Cure Item(s), in which event such Title Defect(s) or Required Cure
Item(s) shall become part of the Permitted Encumbrances, and to close the
transaction contemplated hereby in accordance with the terms of this Agreement;

 
 
(ii)
in the case of Required Cure Item(s), pay any sum necessary to cure the Required
Cure Item(s) and deduct such amount from the Purchase Price; or

 
 
(iii)
by giving Seller written notice of Buyer’s election, terminate this Agreement,
in which event no party shall have any further rights or obligations to the
other hereunder, except for such rights and obligations that, by the express
terms hereof, survive any termination of this Agreement.  If Buyer elects to
proceed with the Closing without giving notice of its election under paragraph
(ii) immediately above or this paragraph (iii), Buyer will be irrevocably deemed
to have accepted such Title Defect(s) or Required Cure Item(s) as Permitted
Encumbrances.

 
Notwithstanding the foregoing, nothing contained in this Section 3.6(c) shall
limit the right of the Buyer to pursue any and all remedies provided in
Section 11.2 of this Agreement as a result of Seller’s default.
 
(d)           Seller has previously provided Buyer with copies of any existing
boundary surveys for the Property.  Buyer may order one or more boundary surveys
for the Property (the “Survey”) prepared by a registered land surveyor or
surveyors satisfactory to Buyer.  Each Survey shall (i) be completed in
accordance with Buyer’s reasonable survey requirements, and shall be certified
to Buyer, the Title Company, First American Title Insurance Company and any
Lender of Buyer by such surveyor; (ii) have one perimeter description for the
Property; (iii) show all easements, rights-of-way, setback lines, encroachments
and other matters affecting the use or development of the Property; and
(iv) disclose on the face thereof the gross and net acreage of the Property.
 
 
10

--------------------------------------------------------------------------------

 


(e)           Seller covenants and agrees that at or prior to Closing, Seller
shall (i) pay or cause to be paid in full and cause to be canceled and
discharged or otherwise bond and discharge as Encumbrances against the Property
all mechanics’, materialmen’s, repairmen’s, contractors’ or other similar
Encumbrances which encumber the Property as of the Effective Date created by,
through or under Seller or which may be filed against the Property after the
Effective Date created by, through or under Seller and on or prior to the
Closing Date, (ii) pay or cause to be paid in full all past due ad valorem taxes
and assessments of any kind constituting an Encumbrance against the Property
which are due and payable, and (iii) pay or cause to be paid in full, or cause
to be canceled and discharged all security deeds or other security instruments
encumbering the property and created by or through Seller, except to the extent
Buyer assumes any of the obligations secured by such instruments, and all
judgments which have attached to and become an Encumbrance against the Property
by, through or under Seller.  In the event Seller fails to cause such liens and
encumbrances to be paid and canceled at or prior to Closing, Buyer shall be
entitled to pay such amount to the holder thereof as may be required to pay and
cancel same, and to credit the amount so paid against the Purchase Price
allocated to the Buyer pursuant to Section 2.3 hereof.  Notwithstanding the
foregoing, nothing contained in this Section 3.6(c) shall limit the right of the
Buyer to pursue any and all remedies provided in Section 11.2 of this Agreement
as a result of Seller’s default.
 
(f)           All Title Expenses shall be paid by the parties in accordance with
Section 9.4 hereof. “Title Expenses” shall include all costs and expenses of
obtaining the Survey and Title Commitment, together with any endorsements
required by any lender financing the Buyer’s acquisition of the
Property.  “Title Expenses” shall exclude any costs and expenses incurred or
required to be incurred to cure any Title Defects or Required Cure Items.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Each entity constituting Seller hereby severally represents and warrants to the
Buyer as to such entity and/or the property owned by such entity, as of the
Effective Date and as of the Closing as follows:
 
4.1           Organization; Good Standing of Seller.  Seller is a limited
partnership, validly existing and in good standing under the laws of the State
of Texas, and is duly qualified to do business in the State of Texas, with all
requisite company power and authority to carry on its business in the manner and
in the location in which such business has been and is now being conducted, to
execute and deliver this Agreement, and to perform its obligations hereunder.
 
4.2           Consent of Third Parties.  Except as otherwise set forth on
Schedule 4.2 of the Seller Disclosure Letter, no consent or approval of any
third party is required as a condition to the entering into, performance or
delivery of this Agreement by Seller other than such consent as has been
previously obtained.
 
4.3           Authority; Enforceability.  The execution and delivery of this
Agreement has been duly authorized by Seller, and this Agreement constitutes the
valid and binding obligation and agreement of Seller, enforceable against Seller
in accordance with its terms.
 
 
11

--------------------------------------------------------------------------------

 


4.4           Absence of Conflicts.  Subject to obtaining the consents and
approvals described on Schedule 4.2 of the Seller Disclosure Letter, neither the
execution, delivery or performance of this Agreement will (i) conflict with or
result in any breach of any of the terms, conditions or provisions of,
(ii) constitute a default under, (iii) result in a violation of, or (iv) give
any third party the right to modify, terminate, or accelerate any obligation
under, the provisions of the articles of organization or operating agreement of
Seller and/or its Affiliates, any indenture, mortgage, lease, loan agreement or
other agreement or instrument to which Seller and/or its Affiliates is bound or
affected or any Applicable Law.
 
4.5           No Judgments.  Except as set forth on Schedule 4.5 of the Seller
Disclosure Letter, there are no judgments presently outstanding and unsatisfied
against the Property, the Seller or any of Seller’s assets.
 
4.6           No Governmental Approvals.  Except as contemplated under Section
4.13 below, no order, permission, consent, approval, license, authorization,
registration or validation of, or filing with, or exemption by (collectively and
individually “Governmental Approval”), any governmental agency, commission,
board or public authority is required to authorize, or is required in connection
with the execution, delivery and performance by Seller of this Agreement or the
taking of any action contemplated by this Agreement, which has not been
obtained. To Seller’s knowledge, there are no conditions or circumstances
existing which would prevent Buyer from obtaining any necessary Governmental
Approval for the ownership of the Property.
 
4.7           Insurance.  Schedule 4.7 of the Seller Disclosure Letter sets
forth an accurate summary of all general liability, fire, theft, professional
liability and other insurance currently maintained with respect to the
Property.  Seller has not taken any action or failed to act in a manner,
including the failure of Seller to give any notice or information, which would
limit or impair the rights of Seller under such insurance policies.  Prior to
Closing Seller will promptly notify Buyer of any potential losses or claims that
may be covered by the casualty insurance and shall provide Buyer with current
loss runs within fifteen (15) days after the end of each month from the
Effective Date until the Closing.
 
4.8           Litigation.  Except as set forth on Schedule 4.8 of the Seller
Disclosure Letter, there is no pending or, to Seller’s knowledge, considered or
threatened judgment, litigation, proceeding, investigation or inquiry (by any
person, governmental or quasi-governmental agency or authority or otherwise to
which Seller or the Property is a party, including without limitation,
litigation brought by Seller against any third party.
 
4.9           Compliance with Laws.  Except as provided on Schedule 4.9 of the
Seller Disclosure Letter, the Property has been and is presently owned and
maintained by Seller in Seller’s capacity as the owner and landlord of the
Property, and to Seller’s knowledge was constructed, in compliance in all
respects with any Applicable Law affecting the Property or any part
thereof.  Seller has not received notice of any violation of Applicable
Law.  Buyer acknowledges that Seller does not operate the business conducted at
the Property and makes no representations or warranties with respect thereto.
 
4.10           Environmental Matters.  Except as identified on Schedule 4.10 of
the Seller Disclosure Letter, to Seller’s knowledge, Seller has not generated,
stored or disposed of any hazardous substance at or on the Property except in
accordance with Applicable Law, and Seller has knowledge of any previous or
present generation, storage, disposal or existence of any hazardous substance at
or on the Property, except for those materials used in connection with the
normal operation of the Property in accordance with all Applicable Laws.  The
term “hazardous substance” shall mean “hazardous waste,” “toxic substances,”
“petroleum products,” “pollutants,” or other similar or related terms as defined
or used from time to time in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”) (42 U.S.C. §§
1801, et seq.), the Resource Conservation and Recovery Act, as amended (42
U.S.C. § 6921, et seq.), similar state laws and regulations (the “Environmental
Laws”) adopted thereunder.  Except as may be set forth in Schedule 4.10, Seller
has not filed or been required to file any notice reporting a release of any
hazardous substance into the environment, and no notice pursuant to Section
103(a) or (c) of the CERCLA, 42 U.S.C. § 9601, et seq. or any other
Environmental Law has been or was required to be filed.  Seller has not received
any notice letter under any Environmental Law or any notice or claim, and there
is no investigation pending, contemplated, or to Seller’s or knowledge
threatened, to the effect that Seller is or may be liable for or as a result of
the release or threatened release of hazardous substance into the environment or
for the suspected unlawful presence of any hazardous waste on the
Property.  Seller agrees to indemnify and hold Buyer and its Affiliates harmless
from any Loss resulting from a breach of the representations and warranties
contained in this Section 4.10.  Notwithstanding the provisions of ARTICLE X,
the agreement to indemnify in this Section 4.10 shall survive the Closing.
 
 
12

--------------------------------------------------------------------------------

 


4.11           Assessments.  There are no special or other assessments for
public improvements or otherwise now affecting the Property, no pending or, to
Seller’s knowledge, threatened special assessments affecting the Property, and
no contemplated improvements affecting the Property that may result in special
assessments affecting the Property.
 
4.12           Lease Agreement.  The Lease Agreement is in full force and effect
and no default exists on the part of any party thereto.  Other than the Lease
Agreement, Seller is not a party to any other contracts, leases, agreements,
commitments or other arrangements with respect to the Property.
 
4.13           Licenses.  Exhibit C of the Seller Disclosure Letter is a true
and complete list of all Licenses held by the Seller.  The Licenses listed on
Exhibit C are valid and no material violations exist with respect to such
Licenses.  To Seller’s knowledge, no other Licenses are required to be held by
the Seller for Seller’s ownership or maintenance of the Property.  No
applications, complaints or proceedings are pending or, to Seller’s knowledge,
contemplated or threatened which may (i) result in the revocation, modification,
non-renewal or suspension of any License or of the denial of any pending
applications, (ii) the issuance of any cease and desist order, or (iii) the
imposition of any fines, forfeitures, or other administrative actions with
respect to the Property.  A list of all unsatisfied or otherwise outstanding
citations with respect to the Property is shown on Exhibit G of the Seller
Disclosure Letter.
 
4.14           Rent Roll.  Except as otherwise noted on Schedule 4.14 of the
Seller Disclosure Letter, the rent roll attached as Exhibit E of the Seller
Disclosure Letter (the “Rent Roll”) is true and complete and the Lease Agreement
identified on the Rent Roll is currently in full force and effect as of the date
of the Rent Roll.
 
 
13

--------------------------------------------------------------------------------

 


4.15           Condemnation.  Seller has not received any written notice of any
pending or contemplated condemnation, eminent domain or similar proceeding, with
respect to all or any portion of the Property.
 
4.16           Personal Property.  Seller does not own any personal property
located at or upon, or otherwise used in connection with, the Property.
 
4.17           Independent Property.  Except as described on Schedule 4.17 of
the Seller Disclosure Letter, the Property is an independent unit which does not
rely on facilities (other than facilities of public utility, sewer and water
companies) located on any property not included in the Property (i) to fulfill
any zoning, building code, or other municipal or governmental requirement, or
(ii) for structural support or the furnishing of any essential building systems
or utilities, including, but not limited to, electric, plumbing, mechanical,
heating, ventilating and air conditioning systems.  To Seller’s knowledge no
building or other improvements not included in the Property relies on any part
of the Property to fulfill any zoning, building code, or other municipal or
governmental requirement or for structural support or the furnishing of any
essential building systems or utilities.
 
4.18           Utilities Access.  Except as described on Schedule 4.18 of the
Seller Disclosure Letter, the Real Property has water supply, storm and sanitary
sewer facilities, access to telephone, gas and electricity connections, fire
protection, drainage, means of ingress and egress to and from public highways
and, without limitation, other public utilities, all sufficient for normal
operations.  The parking facilities located on the Property comply with all
Applicable Laws or meet requisite exceptions or variances to such laws.  All
public utilities are installed and operating, and all installation and
connection charges have been paid in full.  Seller does not have knowledge of
any fact or condition existing that would result or could result in the
termination or reduction of the current access from the Property to the existing
roads and highways or to sewer or other utility services presently serving the
Property.
 
4.19           Zoning.  Except as provided on Schedule 4.9 of the Seller
Disclosure Letter, to Seller’s knowledge the current use of the Property is
permitted under the applicable municipal zoning ordinances, or special
exceptions, variances, or conditions thereto, and the Property complies, to the
extent required (including any waiver or grandfathering), with all conditions,
restrictions and requirements of such zoning ordinances and all amendments
thereto.
 
4.20           FIRPTA.  Seller is not a “foreign person” within the meaning of
Section 1445 of the Code and the Regulations issued thereunder.
 
4.21           Title Encumbrances.  Except as described on Schedule 4.21 of the
Seller Disclosure Letter, Seller is not in default under any of its material
obligations under any recorded agreement, easement or instrument encumbering
title to the Property, and Seller has no knowledge of any material default on
the part of any other party thereto.
 
4.22           Interests; Title to Real Property. Seller owns one hundred
percent (100%) of the ownership interest in the Real Property, free and clear of
all Encumbrances except Permitted Encumbrances.  There are no outstanding
options or other rights to purchase or otherwise acquire any ownership interest
in the Property.
 
 
14

--------------------------------------------------------------------------------

 


4.23           Loans.  Except as described on Schedule 4.23 of the Seller
Disclosure Letter, there are no loans on the Property.
 
4.24           Patriot Act Compliance.  To the extent applicable to Seller, to
Seller’s knowledge Seller has complied in all material respects with the
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001, which comprises Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (the “Patriot Act”) and the regulations promulgated thereunder, and the
rules and regulations administered by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”), to the extent such laws are applicable to
Seller.  Seller is not included on the List of Specially Designated Nationals
and Blocked Persons maintained by the OFAC, nor is it a resident in, or
organized or chartered under the laws of, (A) a jurisdiction that has been
designated by the U.S. Secretary of the Treasury under Section 311 or 312 of the
Patriot Act as warranting special measures due to money laundering concerns or
(B) any foreign country that has been designated as non-cooperative with
international anti-money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur.
 
4.25           Broker’s or Finder’s Fees.  Other than a commission payable by
Seller to Cain Brothers, San Francisco, California, in accordance with a
separate agreement with Seller, no agent, broker, investment banker or other
person or firm acting on behalf of or under the authority of Seller or any
Affiliate of Seller is or will be entitled to any broker’s or finder’s fee or
any other commission or similar fee, directly or indirectly, in connection with
the transactions contemplated by this Agreement.  This Section 4.25 shall
survive the Closing or the expiration or any termination of this Agreement.


4.26           Insolvency.  Neither Seller nor Seller’s general partner have
(i) commenced a voluntary case or had entered against them a petition for relief
under any Applicable Law relative to bankruptcy, insolvency, or other relief for
debtors, (ii) caused, suffered or consented to the appointment of a receiver,
trustee, administrator, conservator, liquidator, or similar official in any
federal, state or foreign judicial or nonjudicial proceeding to hold,
administer, and/or liquidate all or substantially all of their respective
assets, (iii) had filed against them any involuntary petition seeking relief
under any Applicable Law relative to bankruptcy, insolvency, or other relief to
debtors which involuntary petition is not dismissed within sixty (60) days, or
(iv) made a general assignment for the benefit of creditors.
 
4.27           Due Diligence.  Seller has provided Buyer with complete and
accurate originals or copies of all items requested on Exhibit A-2.
 
4.28           Survival of Representations and Warranties.  The representations
and warranties set forth in this ARTICLE IV are made as of the Effective Date
and are remade as of the Closing Date and will survive the Closing for a period
of twelve (12) months.
 
4.29           Disclaimer.  BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING,
 SELLER SHALL SELL AND CONVEY TO BUYER AND BUYER SHALL ACCEPT THE REAL PROPERTY
“AS IS, WHERE IS, WITH ALL FAULTS” AND BUYER HEREBY UNCONDITIONALLY WAIVES ANY
IMPLIED WARRANTY OF SUITABILITY EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT
OR IN THE DEED OR ANY OTHER DOCUMENTS DELIVERED AT CLOSING.  EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT OR IN THE DEEDS OR ANY OTHER DOCUMENTS DELIVERED AT
CLOSING, BUYER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER HAS NOT MADE AND
IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTEES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE REAL PROPERTY OR
RELATING THERETO MADE OR FURNISHED BY SELLER, OR ANY REAL ESTATE BROKER, AGENT
OR THIRD PARTY REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE
OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING.  BUYER REPRESENTS THAT
IT IS A KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED PURCHASER OF REAL ESTATE
AND THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE DEEDS OR ANY
OTHER DOCUMENTS DELIVERED AT CLOSING, IT IS RELYING SOLELY ON ITS OWN EXPERTISE
AND THAT OF BUYER’S CONSULTANTS IN PURCHASING THE REAL PROPERTY AND SHALL MAKE
AN INDEPENDENT VERIFICATION OF THE ACCURACY OF ANY DOCUMENTS AND INFORMATION
PROVIDED BY SELLER.  BUYER WILL CONDUCT SUCH INSPECTIONS AND INVESTIGATIONS OF
THE REAL PROPERTY AS BUYER DEEMS NECESSARY, INCLUDING, BUT NOT LIMITED TO, THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AND SHALL RELY UPON SAME.  BY
FAILING TO TERMINATE THIS AGREEMENT PRIOR TO THE EXPIRATION OF THE DUE DILIGENCE
PERIOD, BUYER ACKNOWLEDGES THAT SELLER HAS AFFORDED BUYER A FULL OPPORTUNITY TO
CONDUCT SUCH INVESTIGATIONS OF THE REAL PROPERTY AS BUYER DEEMED NECESSARY TO
SATISFY ITSELF AS TO THE CONDITION OF THE REAL PROPERTY AND THE EXISTENCE OR
NON-EXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS
SUBSTANCES ON OR DISCHARGED FROM THE REAL PROPERTY, AND EXCEPT FOR SELLER’S
REPRESENTATIONS IN THIS AGREEMENT, WILL RELY SOLELY UPON SAME AND NOT UPON ANY
INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH
RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF
SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT.  UPON CLOSING, AND EXCEPT
AS BUYER MAY RELY ON SELLER’S REPRESENTATIONS HEREIN, BUYER SHALL ASSUME THE
RISK THAT ADVERSE MATTERS, INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL OR
CONSTRUCTION DEFECTS OR ADVERSE ENVIRONMENTAL, HEALTH OR SAFETY CONDITIONS, MAY
NOT HAVE BEEN REVEALED BY BUYER’S INSPECTIONS AND INVESTIGATIONS.  BUYER HEREBY
REPRESENTS AND WARRANTS TO SELLER THAT:  (A) BUYER IS REPRESENTED BY LEGAL
COUNSEL IN CONNECTION WITH THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT; AND
(B) BUYER IS PURCHASING THE REAL PROPERTY FOR BUSINESS, COMMERCIAL, INVESTMENT
OR OTHER SIMILAR PURPOSE AND NOT FOR USE AS BUYER’S RESIDENCE.  EACH PARTY
WAIVES ANY AND ALL RIGHTS OR REMEDIES IT MAY HAVE OR BE ENTITLED TO, DERIVING
FROM DISPARITY IN SIZE OR FROM ANY SIGNIFICANT DISPARATE BARGAINING POSITION IN
RELATION TO THE OTHER PARTY.
 
 
15

--------------------------------------------------------------------------------

 


4.30           Updates to Representations and Warranties.  On or before the date
which is five (5) days prior to the Closing Date, Seller shall have the right to
update the representations and warranties contained in this ARTICLE IV to
reflect new facts or circumstances which did not exist as of the Effective Date
or the date upon which the Schedules are acknowledged by Buyer pursuant to
Section 12.13 hereof (provided that with respect to any representations or
warranties that are qualified by Seller’s knowledge, then so long as Seller did
not have knowledge of such new facts or circumstances as of the Effective Date
or the date upon which the Schedules are acknowledged by Buyer pursuant to
Section 12.13 hereof) by delivery of written notice to Buyer.  Upon receipt of
any such written notice updating the representations and warranties in this
ARTICLE IV, Buyer shall have the right to terminate this Agreement and receive a
refund of the Earnest Money Deposit, by delivery of written notice to Seller on
or before the first to occur of (i) the expiration of five (5) days following
the date of delivery of such written notice from Seller or (ii) the Closing
Date.  In the event Buyer does not elect to terminate this Agreement within the
time provided in the immediately preceding sentence, Buyer shall be deemed to
have waived any breach of the representations and warranties contained in this
ARTICLE IV as a result of the matters referenced in such written notice, and the
representations and warranties in this ARTICLE IV shall be deemed to be modified
to take into account all matters referred to in such notice.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Seller as of the Effective Date and as of the
Closing as follows:
 
5.1           Organization and Good Standing.  Buyer is a limited partnership
duly organized, validly existing and in good standing under the laws of the
State of Delaware.  Buyer has all requisite corporate power to own, operate, and
lease the Property and carry on business as it is now being conducted and as the
same will be conducted following the Closing.  As of the Closing, Buyer will be
registered to do business under the laws of the State of Florida.
 
5.2           Authorization and Binding Effect of Documents.  The execution and
delivery of this Agreement has been duly authorized by Buyer, and this Agreement
constitutes the valid and binding obligation and agreement of Buyer, enforceable
in accordance with its terms (subject to the effect of bankruptcy, insolvency
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditor’s rights and remedies generally, and to limitations imposed by general
principles of equity, whether applied by a court of law or of equity).
 
5.3           Absence of Conflicts.  Neither the execution and delivery of this
Agreement, nor compliance with the terms and provisions hereof, will
(i) conflict with or result in any breach of any of the terms, conditions or
provisions of, (ii) constitute a default under, (iii) result in a violation of,
or (iv) give any third party the right to modify, terminate, or accelerate any
obligation under, the provisions of the articles of organization and any
applicable limited liability company agreement or operating agreement of Buyer
and/or its Affiliates, any indenture, mortgage, lease, loan agreement or other
agreement or instrument to which Buyer and/or its Affiliates is bound or
affected, or any Applicable Law to which Buyer and/or its Affiliates is subject.
 
 
16

--------------------------------------------------------------------------------

 


5.4           Consents.  The execution, delivery and performance by Buyer and/or
its Affiliates of this Agreement and the other Documents, and consummation by
Buyer and/or its Affiliates of the transactions contemplated hereby and thereby,
do not and will not require the authorization, consent, approval, exemption,
clearance or other action by or notice or declaration to, or filing with, any
court or administrative or other governmental body, or the consent, waiver or
approval of any other person or entity, excluding consents that Seller is
obligated to obtain under Section 7.8 below.
 
5.5           Patriot Act Compliance.  To the extent applicable to Buyer, to
Buyer’s actual knowledge upon reasonable inquiry, Buyer has complied in all
material respects with the Patriot Act and the regulations promulgated
thereunder, and the rules and regulations administered by OFAC, to the extent
such laws are applicable to Buyer.  Buyer is not included on the List of
Specially Designated Nationals and Blocked Persons maintained by the OFAC, nor
is it a resident in, or organized or chartered under the laws of, (A) a
jurisdiction that has been designated by the U.S. Secretary of the Treasury
under Section 311 or 312 of the Patriot Act as warranting special measures due
to money laundering concerns or (B) any foreign country that has been designated
as non-cooperative with international anti-money laundering principles or
procedures by an intergovernmental group or organization, such as the Financial
Action Task Force on Money Laundering, of which the United States is a member
and with which designation the United States representative to the group or
organization continues to concur.
 
5.6           Broker’s or Finder’s Fees.  No agent, broker, investment banker,
or other person or firm acting on behalf of Buyer or any of its Affiliates or
under its authority, is or will be entitled to any broker’s or finder’s fee or
any other commission or similar fee, directly or indirectly, from Buyer or any
of its Affiliates in connection with the transactions contemplated by this
Agreement.  This Section 5.6 shall survive the Closing or the expiration or any
termination of this Agreement.
 
ARTICLE VI
OTHER COVENANTS
 
6.1           Conduct of Business Prior to the Closing.  Seller covenants and
agrees that from the Effective Date through the Closing, unless Buyer otherwise
consents in writing, Seller and its Affiliates shall:
 
(a)           Maintain the Property in its capacity as the owner, and landlord
thereof, in the ordinary course of business, including (i) incurring expenses
consistent with the past practices, and (ii) maintaining the Licenses listed on
Exhibit C of the Seller Disclosure Letter.
 
(b)           Own and maintain, in its capacity as the owner and landlord
thereof, the Property and otherwise conduct business in accordance with the
terms or conditions of the Licenses listed on Exhibit C of the Seller Disclosure
Letter, all Applicable Laws having jurisdiction over any aspect of the operation
of the Property and all applicable insurance requirements.
 
(c)           Maintain the books and records for the Property.
 
 
17

--------------------------------------------------------------------------------

 


(d)           Intentionally Omitted.
 
(e)           Not sell, lease, grant any rights in or to or otherwise dispose
of, or agree to sell, lease or otherwise dispose of, the Property in whole or in
part.
 
(f)           Take commercially reasonable efforts to maintain the Property
currently in use in reasonably good operating condition and repair, except for
ordinary wear and tear, in a manner consistent with past practices.
 
(g)           Perform all covenants, terms, and conditions and make all payments
in a timely fashion, under any loans listed on Schedule 4.23 of the Seller
Disclosure Letter.
 
(h)           Timely comply with, not amend, modify or terminate the Lease
Agreement or take or fail to take any action outside the ordinary course of
business with respect thereto.
 
(i)           Subject to Section 12.16 below, not make any alterations or
improvements to the Property or make any capital expenditure with respect to the
Property in excess of ONE HUNDRED THOUSAND AND NO/100 U.S. DOLLARS ($100,000.00)
other than those that are required by Applicable Law or that are necessary to
preserve the coverage under or comply with the terms of any insurance policy
with respect to the Property.
 
(j)           Not enter into any agreement which calls for annual payments in
excess of TEN THOUSAND AND NO/100 U.S. DOLLARS ($10,000.00) or for a term in
excess of one year, unless such agreement can be terminated upon not more than
sixty (60) days prior written notice without the payment of any termination fee
or penalty payment.
 
(k)           Provide the Buyer with a current Rent Roll on the first day of
each month.
 
(l)           Not do anything, or cause any third party to do anything, that
would result in a new survey matter to arise with respect to the Real Property.
 
6.2           Notification of Certain Matters.  Seller shall give prompt written
notice to Buyer, and Buyer shall give prompt written notice to Seller, of (i)
the occurrence, or failure to occur, of any event that would be likely to cause
any of its respective representations or warranties contained in this Agreement
to be untrue or inaccurate in any material respect at any time from the
Effective Date to the Closing, and (ii) any failure to comply with or satisfy,
in any material respect, any covenant, condition, or agreement to be complied
with or satisfied under this Agreement.
 
6.3           Title; Additional Documents.  At the Closing, Seller shall
transfer and convey to Buyer good and indefeasible fee simple title to the
Property, free and clear of any Encumbrances except Permitted Encumbrances.  At
the Closing, all warranties and guaranties, to the extent assignable or
transferable, relating to the Property shall be transferred by Seller to and
shall be held and owned by Buyer.
 
6.4           Other Consents.  Seller shall obtain the consents or waivers to
the transactions contemplated by this Agreement required under the Lease
Agreement, if any.
 
 
18

--------------------------------------------------------------------------------

 


6.5           Inspection and Access.  Seller shall, commencing on the Effective
Date of this Agreement, open the assets, books, accounting records,
correspondence and files of Seller (to the extent related to the operation of
the Property) for examination by Buyer, its officers, attorneys, accountants and
agents, with the right to make copies of such books, records and files or
extracts therefrom.  Such access will be available to Buyer during normal
business hours, upon notice, in such manner as will not unreasonably interfere
with the conduct of the business of the Property.  Seller will make available to
Buyer such additional data and other available information regarding the
Property as Buyer may reasonably request.  Those books, records and files which
relate to the Property that are not transferred to Buyer shall be preserved and
maintained by Seller for two (2) years after the Closing, or such greater amount
of time required by Applicable Law, and those books, records and files relating
to the Property the possession of which is being transferred to Buyer hereunder
shall be maintained and preserved by Buyer for a period of two (2) years after
the Closing, or such greater amount of time required by Applicable Law.
 
6.6           Confidentiality.
 
(a)           Confidential Information.  Any and all nonpublic information,
documents, and instruments delivered to Buyer by Seller or its agents or
Affiliates and any and all nonpublic information, documents, and instruments
delivered to Seller by Buyer or its agents or Affiliates, including, without
limitation, this Agreement, all items listed on Exhibit A-2, the Documents and
all agreements referenced herein, are of a confidential and proprietary
nature.  Buyer and Seller agree that, prior to Closing, each will maintain the
confidentiality of all such confidential information, documents or instruments
delivered to each by the other party or its agents in connection with the
negotiation of, or in compliance with, this Agreement, and only disclose such
information, documents, and instruments to their duly authorized officers,
directors, representatives and agents, or as otherwise required by Applicable
Law.  Buyer and Seller further agree that if the transactions contemplated
hereby are not consummated and this Agreement is terminated, each will return
all such documents and instruments and all copies thereof in their possession to
the other party.  This Section 6.6(a) shall survive as to both Seller and Buyer
in the event this Agreement is terminated prior to Closing and shall survive as
to Seller (and not Buyer) following Closing.
 
(b)           Confidentiality of Agreement.  Seller and Buyer will not disclose
the terms or existence of this Agreement to any third party without the prior
written consent of the other party or its agents, except that Seller and Buyer
may disclose such terms to their respective attorneys, accountants, consultants,
engineers, other advisers, members, shareholders, the Buyer’s potential
investors or lenders, and as required by Applicable Law or by Section 7.6
without such prior written consent.  This Section 6.6(b) shall survive as to
both Seller and Buyer following Closing or in the event this Agreement is
terminated prior to Closing.
 
(c)           Permitted Uses of Information.  Notwithstanding the forgoing,
nothing in this Section 6.6 shall prevent the Buyer from making any disclosure
regarding this Agreement to the Securities and Exchange Commission (the “SEC”)
necessary to comply with any reporting, disclosure, or filing requirements
imposed upon the Buyer by the SEC.
 
(d)           Irreparable Harm.  Seller and Buyer recognize that any breach of
this Section 6.6 would result in irreparable harm to the other party; therefore,
the Seller or the Buyer shall be entitled to an injunction to prohibit any such
breach or anticipated breach, without the necessity of proving actual damages or
posting a bond, cash or otherwise, in addition to all of other legal and
equitable remedies.
 
 
19

--------------------------------------------------------------------------------

 


6.7           Publicity.  The parties agree that no public release or
announcement concerning the transactions contemplated hereby shall be issued by
any party prior to Closing except as required by Applicable Law.
 
6.8           Commercially Reasonable Efforts.  Subject to the terms and
conditions of this Agreement, each party will use its commercially reasonable
efforts to take all actions and to do all things necessary, proper or advisable
and in its power to satisfy any condition for which such party is responsible
hereunder and to consummate and make effective as soon as practicable the
transactions contemplated by this Agreement.
 
6.9           Reports.  Seller shall file on a current and timely basis until
the Closing, all reports and documents required to be filed with respect to the
Licenses.  True and complete copies of all such reports filed as of the
Effective Date and continuing through the Closing shall be promptly supplied to
Buyer by Seller.
 
6.10           Post-Closing Obligations of Seller.  Following Closing, Seller
and its general partner shall use reasonable diligent efforts to cooperate with
Buyer and its Affiliates to (a) confirm that all Licenses are obtained and held
by the proper entity for operation of the Property, and (b) to the extent not
previously transferred to Buyer, to provide any records in Seller’s custody or
control which may be requested of Buyer by any authorized governmental
agency.  Further, upon Buyer’s request, for a period of one (1) year after
Closing, Seller and its general partner shall make the operating statements, if
any, and any and all books, records, correspondence, financial data, leases,
delinquency reports and all other documents and matters maintained by Seller or
its agents and relating to receipts and expenditures pertaining to the Property
for the three (3) most recent full calendar years and the current calendar year
(collectively, the “Records”) available to Buyer for inspection, copying and
audit by Buyer's designated accountants, and at Buyer's expense.  This Section
6.10 shall survive the Closing.
 
6.11           No Other Representations or Warranties.
 
(a)           Buyer agrees that, except for the representations and warranties
made by Seller and expressly set forth in this Agreement, neither the Seller nor
any of its Affiliates or its respective representatives have made (and shall not
be construed as having made) to Buyer or any representatives thereof any
representation or warranty of any kind.
 
(b)           Seller agrees that, except for the representations and warranties
made by Buyer and expressly set forth in this Agreement, neither Buyer nor any
of its Affiliates or its representatives have made (and shall not be construed
as having made) to Seller or to any of Seller’s Affiliates or any respective
representatives thereof any representation or warranty of any kind.
 
6.12           Exclusivity.  From and after the Effective Date to the Closing or
termination of this Agreement according to the terms hereof, Seller shall not
take any action, directly or indirectly, to encourage, initiate or engage or
participate in discussions or negotiations with, or provide any information to,
any party, other than Buyer, concerning a potential transaction involving
the  purchase and sale of the Property, the purchase and sale of all or
substantially all of the ownership interest of Seller, or any transaction
similar to the foregoing.
 
 
20

--------------------------------------------------------------------------------

 


6.13           Prohibited Activities Prior to Closing.  Seller agrees not,
without the prior written consent of Buyer, to sell, lease, or grant any right
in or to or otherwise dispose of or agree to sell, lease or otherwise dispose of
the Property in whole or in part.
 
6.14           Non-Compete.  From the Closing through the second anniversary of
the Closing, Seller and Seller’s Affiliates shall not directly or indirectly
(unless acting in accordance with Buyer’s written consent) own, manage, operate,
finance or participate in the ownership, management, operation or financing of,
or permit its name to be used by or in connection with, any competitive business
or enterprise located within a two (2) mile radius of the Real Property.  For
purposes of this Section 6.14, the term “competitive business or enterprise”
shall mean an inpatient rehabilitation facility but shall expressly exclude any
inpatient facilities owned by Seller or Seller’s Affiliates and operated by
GLOBALREHAB, LP, a Texas limited partnership or its Affiliates.  This Section
6.14 shall survive Closing.
 
ARTICLE VII
CONDITIONS PRECEDENT TO THE
OBLIGATION OF BUYER TO CLOSE
 
Buyer’s obligation to close pursuant to the terms of this Agreement is subject
to the satisfaction, on or prior to the Closing, of each of the following
conditions, unless waived by Buyer in writing:
 
7.1           Accuracy of Representations and Warranties; Closing Certificate. 
Except for any changes permitted by the terms of this Agreement or consented to
in writing by Buyer, each of the representations and warranties made by Seller
in this Agreement or in any certificate delivered pursuant to Section 9.2 that
is qualified as to knowledge or materiality shall otherwise be true and correct
in all respects when made and shall be true and correct in all respects at and
as of the Closing as though such representations and warranties were made or
given on and as of the Closing, and each of such representations and warranties
that is not qualified as to knowledge or materiality shall be true and correct
when made and shall be true and correct in all material respects at and as of
the Closing as though such representations and warranties were made or given on
and as of the Closing.  Subject to Section 4.30, for purposes of determining
whether the representations and warranties made by the Seller pursuant to this
Agreement are true and correct at and as of the Closing, the Schedules and
Exhibits contained in the Seller Disclosure Letter shall be deemed to include
only that information contained therein on the date such Schedules and Exhibits
are acknowledged pursuant to Section 12.13, and shall be deemed to exclude any
information disclosed to Buyer pursuant to Section 6.2 or otherwise.
 
7.2           Performance of Agreement.  Seller and its Affiliates shall have
performed in all material respects all of their covenants, agreements and
obligations required by this Agreement to be performed or complied with by them
prior to or upon the Closing.
 
 
21

--------------------------------------------------------------------------------

 


7.3           No Adverse Change.  No change or development shall have occurred
which has or is likely to materially affect the Property, its use or cause a
decrease in its value by more than SEVEN HUNDRED FIFTY THOUSAND DOLLARS
($750,000.00).
 
7.4           Title Policy.  At Closing, the Title Company shall be prepared to
issue an Owner Policy of Title Insurance covering the Property in the amount of
the Purchase Price of the Property as agent for First American Title Insurance
Company, in accordance with the Title Commitment, with all endorsements
reasonably required by Buyer (to the extent available in Texas) and with
coverage over any “gap” period.  If the Survey is not obtained by Buyer or is
not acceptable to the Title Company, then the survey exception in the Owner
Policy of Title Insurance to be delivered at Closing shall not be required to be
amended to read “shortages in area.”.
 
7.5           Delivery of Closing Documents.  Seller shall have delivered or
caused to be delivered to Buyer on the Closing each of the Documents required to
be delivered pursuant to Section 9.2.
 
7.6           Licenses.  To the extent necessary and permitted or required by
Applicable Laws, Seller shall have completed the transfer and assignment of all
the Licenses listed on Exhibit C to the Post-Closing Licensee at or prior to the
Closing.  To the extent that any such Licenses are not transferable or
assignable by Seller, the Post-Closing Licensee shall have obtained, at the
Buyer’s sole cost and expense, in the Post-Closing Licensee’s own name, the
Licenses, and Seller shall reasonably cooperate with the Post-Closing Licensee
in obtaining such Licenses at or prior to Closing.  The Seller shall diligently
pursue all required Licenses.  This Section 7.6 shall survive Closing.
 
7.7           Governmental Approvals.  Seller shall have obtained all
authorizations, consents, orders, or approvals of, shall have made all
declarations or filings with, and shall have allowed the expiration of waiting
periods imposed by, any governmental agencies necessary for the consummation of
the transactions contemplated by this Agreement.
 
7.8           Third-Party Consents.  Seller shall have obtained such consents to
assignment, waivers and similar instruments as Buyer reasonably determines are
necessary to permit the assignment of the Lease Agreement, in form and substance
reasonably satisfactory to Buyer.
 
7.9           No New Survey Matters.  At Closing, no new survey matters shall
have arisen in connection with the Real Property since the dates of the most
recent survey for the Real Property obtained by Buyer pursuant to Section 3.6
which would otherwise be required under the applicable ALTA/ACSM standards to be
shown thereon.
 
ARTICLE VIII
CONDITIONS PRECEDENT TO THE
OBLIGATION OF SELLER TO CLOSE
 
The obligation of the Seller to close pursuant to the terms of this Agreement is
subject to the satisfaction, on or prior to the Closing, of each of the
following conditions, unless waived by Seller in writing:
 
 
22

--------------------------------------------------------------------------------

 


8.1           Accuracy of Representations and Warranties.  The representations
and warranties of Buyer contained in this Agreement shall be true and correct in
all material respects on the Effective Date and as of the Closing with the same
effect as though made at such time, except for changes that are not materially
adverse to Seller.
 
8.2           Performance of Agreements.  Buyer shall have performed in all
material respects all of its covenants, agreements, and obligations required by
this Agreement and each of the other Documents to be performed or complied with
by it prior to or upon the Closing.
 
8.3           Delivery of Closing Documents.  Buyer shall have delivered or
caused to be delivered to Seller on the Closing each of the Documents required
to be delivered pursuant to Section 9.3.
 
ARTICLE IX
CLOSING
 
9.1           Closing Date and Place.  The Closing shall take place on the date
which is thirty (30) days following the expiration of the Due Diligence Period,
or at such earlier or later date and time as may be expressly agreed upon in
writing by the Buyer and Seller (the “Closing Date”). The Closing shall be
accomplished by the Buyer and Seller depositing the Closing Documents into
escrow with the Title Company and Buyer and Seller issuing their respective
instructions to the Title Company.
 
9.2           Deliveries of Seller.  At the Closing, Seller shall deliver or
cause to be delivered to Buyer the following, in each case in form and substance
reasonably satisfactory to Buyer:
 
(a)           A governmental certificate, dated as of a date as near as
practicable to the Closing, showing that Seller (i) is duly organized and in
good standing in the state of organization of Seller, and (ii) is qualified to
do business in the state in which the Property is located.
 
(b)           A certificate of the secretary (or the equivalent thereto if none)
of Seller attesting as to the incumbency of each manager, officer, and
authorized representative of Seller who executes this Agreement and any of the
other Documents, certifying that resolutions and consents necessary for Seller
to act in accordance with the terms of this Agreement have been adopted or
obtained (with copies thereof attached) and to similar customary matters.
 
(c)           A special warranty deed, bill of sale and other instruments of
transfer and conveyance transferring the Property to Buyer free of all
Encumbrances other than the Permitted Encumbrances.
 
(d)           A certificate of non-foreign status under Section 1445 of the
Code, complying with the requirements of the Income Tax Regulations promulgated
pursuant to such Section.
 
(e)           A certificate that the conditions specified in Sections 7.1 and
7.2 are satisfied as of the Closing.
 
 
23

--------------------------------------------------------------------------------

 


(f)           A true, correct and complete Rent Roll for the Property five (5)
days prior to Closing, certified by Seller, listing each tenant as of the
Closing, the amount of rent and other monthly or other fees to be paid by such
tenant, the amount of security deposit, the date of the lease agreement, and the
expiration date of such lease agreement.
 
(g)           Assignments of the Lease Agreement and Licenses from Seller, duly
executed by Seller.
 
(h)           All third-party consents described in Section 7.8.
 
(i)           Unaudited and unreviewed historical financial statements and any
other documents identified by Buyer that are required to allow the Buyer to
comply with any reporting, disclosure, or filing requirements imposed upon the
Buyer by the SEC with respect to the transactions contemplated by this
Agreement.  Additionally, Seller shall provide Buyer, but without expense to
Seller, with (a) an audit letter in substantially the form as Exhibit H attached
to the Seller Disclosure Letter and made a part hereof, and (b) copies of, or
access to, such factual information as may be reasonably requested by Buyer or
its designated accountants, and in the possession or control of Seller, to
enable Buyer to file any filings required by the SEC in connection with the
purchase of the Property.  
 
(j)           Such additional information, materials, affidavits and
certificates as Buyer shall reasonably request to evidence the satisfaction of
the conditions to Seller’s obligations hereunder, including without limitation,
evidence that all consents and approvals required as a condition to Buyer’s
obligation to close hereunder have been obtained, title affidavits, such
affidavits and documents as the Title Company may reasonably require to
consummate the transaction herein contemplated and any other documents expressly
required by this Agreement to be delivered by Seller at Closing, or as may be
reasonably required by the Title Company.
 
(k)           An estoppel certificate in the form attached hereto as Exhibit I.
 
(l)           A subordination, non-disturbance and attornment agreement in the
form attached hereto as Exhibit J.
 
9.3           Deliveries of Buyer.  At the Closing, Buyer shall deliver or cause
to be delivered to Seller the following, in each case in form and substance
reasonably satisfactory to Seller:
 
(a)           The Purchase Price by wire transfer in accordance with Section
2.3, subject to the adjustments under Section 9.5.
 
(b)           A certificate that the conditions specified in Sections 8.1 and
8.2. are satisfied as of the Closing.
 
(c)           An agreement by Buyer assuming the Assumed Obligations.
 
(d)           A governmental certificate, dated as of a date as near as
practicable to the Closing, showing that Buyer is (i) duly organized and in good
standing in the state of its formation, and (ii) is qualified to do business in
the state where the Property is located.
 
 
24

--------------------------------------------------------------------------------

 


(e)           A certificate of the secretary (or the equivalent thereto if none)
of Buyer attesting as to the incumbency of each officer or authorized
representative of Buyer who executes this Agreement and/or any of the other
Documents, certifying that resolutions and consents necessary for Buyer to act
in accordance with the terms of this Agreement have been adopted or obtained
(with copies thereof attached) and to similar customary matters.
 
(f)           Such additional information and materials as Seller shall have
reasonably requested to evidence the satisfaction of the conditions to its
obligations hereunder.
 
9.4.           Closing Costs.  Buyer and Seller shall each pay (a) their
respective attorneys’ fees and expenses, (b) any broker commissions due to any
broker engaged by such party respectively and (c) any other expenditures
incurred by such parties, respectively.  Seller shall pay the basic premium for
the Owner Policy of Title Insurance to be issued to Buyer at Closing.  Buyer
shall pay the cost of obtaining the Survey and all endorsements to the Owner
Policy of Title Insurance to be issued to Buyer, including without limitation
any amendments to the survey exception.  All other due diligence and closing
costs (collectively, “Transaction Costs”) shall be borne by Buyer.  If Closing
does not occur for any reason the provisions of Section 11.1 or 11.2, as
applicable, shall determine each parties’ responsibility for the costs incurred
by the parties with respect to this Agreement.
 
9.5.           Prorations.
 
(a)           All income and expenses (including prepaid expenses) of the
Property shall be prorated on a daily basis between Seller and Buyer as of 11:59
p.m., on the date (the “Proration Date”) immediately preceding the
Closing.  Such items to be prorated shall include, without limitation:
 
 
(i)
Any amounts due under the Lease Agreement, including, without limitation “Basic
Rental” (as defined therein);

 
 
(ii)
Payments under Assumed Obligations, if any;

 
 
(iii)
Utility charges, if any, based on utility charges for the month immediately
preceding the Closing; and

 
 
(iv)
Real property taxes.

 
Buyer and Seller shall prepare a proposed schedule (the “Proration Schedule”)
prior to Closing that shall include the items listed above and any other
applicable income and expenses with regard to the Property.  Seller and Buyer
will use all reasonable efforts to finalize and agree upon the Proration
Schedule at least two (2) business days prior to Closing.
 
(b)           Any escrow accounts held by any utility companies, and any cash
deposits made by Seller or Seller’s Affiliates prior to Closing to secure
obligations under Assumed Obligations shall be either retained by Seller (with
Buyer providing its own escrow) or, if such escrows are assigned to Buyer, Buyer
shall pay Seller the amounts so assigned to Buyer.
 
 
25

--------------------------------------------------------------------------------

 


(c)           With respect to any amounts held by Seller in a tenant escrow or
trust account under the Lease Agreement, at or promptly following Closing,
Seller shall return the same to the depositor thereof (to the extent the amounts
held in any such accounts have not been applied against amounts owing by the
depositor thereof in accordance with the terms of the Lease Agreement).
 
(d)           Seller shall receive all income from and shall be responsible for
all expenses of the Property attributable to the period prior to the Proration
Date, unless otherwise provided for in this Agreement.  In the event Buyer
receives any payment from a tenant for rent due for any period prior to the
Proration Date or payment of any other receivable of Seller, Buyer shall forward
such payment to Seller.
 
(e)           Buyer shall receive all income from and shall be responsible for
all expenses of the Property attributable to the period from and after the
Proration Date, unless otherwise provided for in this Agreement.  In the event
Seller or Seller’s Affiliates receive any payment from a tenant for rent due for
any period from and after the Proration Date, Seller shall forward such payment
to Buyer.  
 
(f)           The parties agree that any amounts that may become due under this
Section 9.5 shall be paid at Closing as can best be determined.  A post-Closing
reconciliation of pro-rated items shall be made by the Buyer and Seller within
ninety (90) days after Closing and any amounts due at that time shall be
promptly forwarded to the respective party in a lump sum payment.  Any
additional amounts which may become due after such determination shall be
forwarded at the time they are received.  Any amounts due under this Section 9.5
which cannot be determined within ninety (90) days after Closing shall be
reconciled no later than March 31, 2011.  Buyer and Seller agree that each shall
have the right to audit the records of the other for up to one (1) year
following Closing in connection with any such post-Closing reconciliation.
 
(g)           Buyer shall receive a credit towards the Purchase Price for any
obligations as otherwise expressly agreed by the Buyer and Seller.
 
(h)           This Section 9.5 shall survive the Closing.
 
ARTICLE X
INDEMNIFICATION
 
10.1           General.  The rights to indemnification set forth in this ARTICLE
X and the other rights described in this Agreement shall be in addition to all
other rights to monetary damages that any party (or the party’s successors or
permitted assigns) would otherwise have by Applicable Law in connection with the
transactions contemplated by this Agreement or any other Document; provided,
however, that neither party shall have the right to be compensated more than
once for the same monetary damage.
 
10.2           Indemnification by Seller.  From and after Closing, Seller shall
indemnify, defend, and hold harmless Buyer and its officers, directors,
employees, Affiliates, successors and assigns from and against, and pay or
reimburse each of them for and with respect to, any Loss relating to, arising
out of or resulting from any of the following:
 
 
26

--------------------------------------------------------------------------------

 


(a)           Any breach by Seller of any of its representations and warranties
in this Agreement or any other Document which were not actually known to Buyer
as of the Closing Date;
 
(b)           Any breach by Seller of Seller’s obligations under the closing
documents;
 
(c)           Claims relating to the ownership of the Property prior to the
Closing, including without limitation, any and all liabilities which relate to
events occurring prior to the Closing, regardless of when they are asserted or
whether such was disclosed to Buyer and regardless of whether such was a breach
of any representation, warranty, or covenant by Seller, except for Assumed
Obligations; and
 
(d)           Claims by any other party claiming to have represented Seller as
broker or agent in connection with the transactions contemplated by this
Agreement.
 
10.3           Indemnification by Buyer.  From and after Closing, Buyer shall
indemnify, defend and hold harmless Seller and its officers, directors,
employees, agents, representatives, Affiliates, successors and assigns from and
against, and pay or reimburse each of them for and with respect to any Loss
relating to, arising out of or resulting from:
 
(a)           The Assumed Obligations; and
 
(b)           Any breach by Buyer of any of its obligations of Buyer under the
closing documents.
 
10.4           Administration of Indemnification.  For purposes of administering
the indemnification provisions set forth in Section 10.2 and Section 10.3, the
following procedure shall apply:
 
(a)           Whenever a claim shall arise for indemnification under this
ARTICLE X, the party entitled to indemnification (the “Indemnified Party”) shall
give a reasonably prompt written notice to the party from whom indemnification
is sought (the “Indemnifying Party”) setting forth in reasonable detail, to the
extent then available, the facts concerning the nature of such claim and the
basis upon which the Indemnified Party believes that it is entitled to
indemnification hereunder.
 
(b)           In the event of any claim for indemnification resulting from or in
connection with any claim by a third party, the Indemnifying Party shall be
entitled, at its sole expense, either (i) to participate in defending against
such claim or (ii) to assume the entire defense with counsel which is selected
by it and which is reasonably satisfactory to the Indemnified Party, provided
that no settlement shall be made and no judgment consented to without the prior
written consent of the Indemnified Party, which shall not be unreasonably
withheld.  If, however, (x) the claim, action, suit or proceeding would, if
successful, result in the imposition of damages for which the Indemnifying Party
would not be solely responsible, or (y) representation of both parties by the
same counsel would otherwise be inappropriate due to actual or potential
differing interests between them, then the Indemnifying Party shall not be
entitled to assume the entire defense and each party shall be entitled to retain
counsel who shall cooperate with one another in defending against such
claim.  In the case of clause (x), the Indemnifying Party shall be obligated to
bear only that portion of the expense of the Indemnified Party’s counsel that is
in proportion to the damages indemnifiable by the Indemnifying Party compared to
the total amount of the third-party claim against the Indemnified Party.  In the
case of clause (y), the Indemnifying Party shall pay all costs of defense of
both itself and the actual out-of-pocket costs of the Indemnified Party.
 
 
27

--------------------------------------------------------------------------------

 


(c)           If the Indemnifying Party does not choose to defend against a
claim by a third party, the Indemnified Party may defend in such manner as it
deems appropriate or settle the claim (after giving notice thereof to the
Indemnifying Party) on such terms as the Indemnified Party may deem appropriate,
and the Indemnified Party shall be entitled to periodic reimbursement from the
Indemnifying Party of defense expenses incurred and prompt indemnification from
the Indemnifying Party in accordance with this ARTICLE X.
 
(d)           Failure or delay by an Indemnified Party to give a reasonably
prompt notice of any claim shall not release, waive or otherwise affect an
Indemnifying Party’s obligations with respect to the claim, except to the extent
that the Indemnifying Party can demonstrate actual Loss or prejudice as a result
of such failure or delay.  Notwithstanding anything to the contrary contained
herein, the parties agree that no indemnification right or obligation shall
apply to the extent any such Loss or expense is paid to an Indemnified Party by
an insurance company.
 
(e)           The right to pursue indemnification as set forth in Sections
10.2(a) and 10.3(b) shall survive the Closing hereunder for a period of twelve
(12) months following the Closing, and the right to pursue indemnification as
set forth in all other Sections of this ARTICLE X shall survive the Closing
hereunder.
 
(f)           Notwithstanding anything to the contrary in this Agreement, the
right to pursue indemnification as set forth in this ARTICLE X shall be
actionable or payable only if valid claims for Losses, if any, collectively
aggregate more than Seventy One Thousand and No/100 U.S. Dollars ($71,000) (the
“Floor”); provided, however, that the foregoing limitation shall not apply in
the case of fraud on the part of Buyer, Seller or any of their respective
Affiliates, or to any claims arising under Section 10.2(b), Section 10.2(d), or
Section 10.3(b) (none of which shall be limited in any manner whatsoever).  In
addition, Buyer agrees to concurrently seek recovery against Seller, under any
insurance policies, the Title Policy and other applicable agreements, and Seller
shall not be liable to Buyer to the extent Buyer’s claim is actually satisfied
from any sums recovered from such insurance policies, Title Policy or other
applicable agreements.  FINALLY, IN NO EVENT SHALL EITHER PARTY EVER BE LIABLE
FOR ANY CONSEQUENTIAL OR PUNITIVE DAMAGES OTHER THAN IN THE EVENT OF FRAUD.
 
ARTICLE XI
DEFAULT AND TERMINATION
 
11.1           Right of Termination.  This Agreement may be terminated prior to
Closing as follows:
 
 
28

--------------------------------------------------------------------------------

 
 
(a)           By Buyer, in its sole and absolute discretion, at any time during
the Due Diligence Period for any reason or for no reason whatsoever.  


(b)           By written agreement of Seller and Buyer.
 
(c)           By Buyer if, as of the Closing or such earlier date as specified
in this Agreement, all conditions in ARTICLE VII have not been met, or as
specifically provided for in Sections 11.2(a)(i), 12.16, and 12.17; provided,
however, that nothing contained in this Section 11.1(c) shall limit Seller’s
rights pursuant to 11.2 below.
 
(d)           By Seller if, as of Closing or such earlier date as specified in
this Agreement, (i) all conditions in ARTICLE VII have been met and Buyer
defaults on its obligation to close this transaction, or (ii) the conditions in
ARTICLE VIII have not been met; provided, however, that nothing contained in
this Section 11.1(d) shall limit Seller’s rights pursuant to Section 11.2 below.
 
(e)           By Seller or Buyer if a court of competent jurisdiction or other
governmental agency shall have issued an order, decree, or ruling or taken any
other action (which order, decree, or ruling the parties hereto shall use their
diligent efforts to lift), in each case permanently retraining, enjoining, or
otherwise prohibiting the transactions contemplated by this Agreement, or
otherwise determining that the consummation of such transactions would be
unlawful, and such order, decree or ruling shall have become final and
nonappealable.  
 
(f)           By Seller as provided in Section 2.3.  In the event this Agreement
is terminated pursuant to this Section 11.1 or pursuant to any other express
provision of this Agreement for any reason other than a default by the Seller or
Buyer hereunder, then (i) this Agreement shall be of no further force or effect
as of the date of delivery of such written notice of termination, (ii) the Buyer
and Seller shall equally share the cancellation charges, if any, of the Escrow
Agent and Title Company, (iii) no party shall have any further rights or
obligations hereunder other than pursuant to any provision hereof which
expressly survives the termination of this Agreement and (iv) all Escrowed Funds
shall be released to the party entitled to the same in accordance with Section
2.4 hereof.
 
11.2           Remedies upon Default.  
 
(a)           If Seller defaults on any of Seller’s obligations hereunder other
than as a result of a prior uncured default by Buyer, and such default continues
for ten (10) days after written notice thereof specifying such default, Buyer
may serve notice in writing to the Seller in the manner provided in this
Agreement, and either:
 
 
(i)
Terminate this Agreement, receive from Seller reimbursement of all actual
third-party out-of-pocket expenses incurred by Buyer in pursuing the
transactions contemplated by this Agreement in an amount not to exceed FIFTY
THOUSAND U.S. DOLLARS ($50,000.00), and pursue all legal remedies available at
law against Seller for Buyer’s actual damages which are caused by Seller’s
default hereunder and which damages are due to any government fines or
penalties; or

 
 
29

--------------------------------------------------------------------------------

 
 
 
(ii)
Waive any such conditions, title objections or defaults and consummate the
transaction contemplated by this Agreement in the same manner as if there had
been no title objections, conditions or defaults without any reduction in the
Purchase Price and without any further claim against the Seller therefor and, if
necessary, pursue an action for specific performance.

 
(b)           If Buyer defaults on its obligation to close this transaction
other than as a result of a prior uncured default by Seller, Seller’s exclusive
remedy shall be to terminate this Agreement and receive the Earnest Money
Deposit as liquidated damages and not as a penalty.  Seller and Buyer agree that
Seller’s damages resulting from Buyer’s default are difficult if not impossible
to determine and the Earnest Money Deposit is a fair estimate of those damages
which has been agreed to in an effort to cause the amount of such damages to be
certain.  
 
11.3           Specific Performance.  Seller specifically agrees that Buyer
shall be entitled, in the event of a default by Seller, to enforcement of this
Agreement by a decree of specific performance or injunctive relief requiring
Seller to fulfill its obligations under this Agreement; provided that Buyer
institutes any action for specific performance within forty-five (45) days after
the scheduled Closing Date.  If Buyer pursues an action for specific performance
and prevails, Buyer shall not be entitled to any monetary damages, except as set
forth in Section 12.14.
 
11.4           Obligations Upon Termination.  Except as otherwise provided
herein, if this Agreement is terminated, each of the parties shall bear its own
costs incurred in connection with the transactions contemplated by this
Agreement.
 
11.5           Termination Notice.  Each notice given by a party to terminate
this Agreement shall specify the Section of this ARTICLE XI pursuant to which
such notice is given.  If at the time a party gives a termination notice, such
party is entitled to give such notice pursuant to more than one Section of this
ARTICLE XI, the Section pursuant to which such notice is given and termination
is effected shall be deemed to be the Section specified in such notice provided
that the party giving such notice is at such time entitled to terminate this
Agreement pursuant to the specified Section.
 
11.6           Sole and Exclusive Remedy.  Seller and Buyer each acknowledge and
agree that prior to the Closing, such party’s sole and exclusive remedy with
respect to any and all claims made prior to the Closing for any breach or
liability under this Agreement or otherwise relating to the subject matter of
this Agreement and the transactions contemplated hereby shall be solely in
accordance with, and limited to, Sections 11.1, 11.2 and 11.3.  The foregoing
shall in no manner limit the rights and obligations of the parties provided in
ARTICLE X from and after the Closing.  In addition, in no event shall the
provisions of this ARTICLE XI limit the non-prevailing party’s obligation to pay
the prevailing party’s attorneys’ fees and costs pursuant to Section 12.14
hereof.
 
 
30

--------------------------------------------------------------------------------

 
 
ARTICLE XII
MISCELLANEOUS
 
12.1           Further Actions.  From time to time before, at and after the
Closing, each party will execute and deliver such other documents as reasonably
requested by the Buyer, Seller or Escrow Agent to consummate the transactions
contemplated hereby.
 
12.2           Notices.  All notices, demands or other communications given
hereunder shall be in writing and shall be sufficiently given if delivered by
facsimile (with written confirmation of receipt), by courier (including
overnight delivery service), by email (as to communications that are not
required notices or demands hereunder), or sent by registered or certified mail,
first class, postage prepaid, addressed as follows:
 
If to Seller, to:
GR IRF I, LP
     
9301 N. Central Expressway, Suite 300
     
Dallas, Texas 75231
     
Attention:  Jason K. Dodd
     
Telephone No.:   407.999.7772
     
Telecopy No.:     407.999.7759
         
with copies to:
Owens, Clary & Aiken, L.L.P.
     
700 N. Pearl Street, Suite 1600
     
Dallas, Texas 75201
     
Attention:  Robert L. Owens, Esq.
     
Telephone No.:   214.698.2101
     
Telecopy No.:     214.698.2121
       
(a)
If to Buyer, to:
GLOBAL REHAB DALLAS, LP
     
c/o Cornerstone Healthcare Plus REIT, Inc.
     
Attn:  Sharon C. Kaiser
     
Chief Financial Officer
     
1920 Main Street, Suite 400
     
Irvine, CA 92614
     
Telephone No.:  949.263.4326
     
Telecopy No.:    949.250.0592
         
with copies to:
Servant Healthcare Investments, LLC
     
Attn: John Mark Ramsey
     
1000 Legion Place, Ste. 1750
     
Orlando, FL 32801
     
Telephone No.:   407.999.7772
     
Telecopy No.:     407.999.7759
         
and:
Michael A. Okaty, Esq.
     
Foley & Lardner LLP
     
111 N. Orange Avenue, Suite 1800
     
Orlando, FL 32801
     
Telephone:  407-423-7656
     
Fax:  407-648-1743
     
E-mail:  mokaty@foley.com

 
 
31

--------------------------------------------------------------------------------

 
 
(b)
If to Escrow Agent, to:
 
 
   
Republic Title of Texas, Inc.
     
2626 Howell Street, 10th Floor
     
Dallas, Texas  75204-4064
     
Attention: Jeanne Ragland
     
Telephone number: 214/855-8897
     
Facsimile number: 214/855-8852
     
e-mail: jragland@republictitle.com

 
or such other address as a party may from time to time notify the other parties
in writing (as provided above).  Any such notice, demand or communication shall
be deemed to have been given (i) if so sent by facsimile, upon receipt as
evidenced by the sender’s written confirmation of receipt, (ii) if so mailed, as
of the date delivered, (iii) if emailed, when sent (provided that e-mail does
not constitute delivery of any communication that is a required notice or demand
hereunder), and (iv) if so delivered by courier, on the date received.
 
12.3           Entire Agreement.  This Agreement and the other Documents
constitute the entire agreement and understanding between the parties with
respect to the subject matter hereof and supersede any prior negotiations,
agreements, understandings, or arrangements between the parties hereto with
respect to the subject matter hereof.
 
12.4           Binding Effect; Benefits.  Except as otherwise provided herein,
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors or permitted assigns.  Except to the
extent specified herein, nothing in this Agreement, express or implied, shall
confer on any person other than the parties hereto and any Indemnified Party and
their respective successors or permitted assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement.
 
12.5           Assignment.  This Agreement may not be assigned by any party
prior to Closing without the written consent of the Buyer and Seller, which
consent may be given or withheld in each such party’s sole and absolute
discretion, except that Buyer may assign this Agreement and its rights hereunder
without the consent of Seller (i) to an Affiliate of Buyer, (ii) to a
partnership in which Buyer or any Affiliate of Buyer is a general partner, (iii)
a limited liability company in which Buyer or any Affiliate of Buyer is a
manager or managing member or (iv) any other lawful entity entitled to do
business in the state in which the Property is located provided such entity is
controlled by, controlling or under the common control with Buyer or any
Affiliate of Buyer (each, a “Permitted Buyer-Assignee”).  In the event of such
an assignment to a Permitted Buyer-Assignee, Buyer shall not be released from
any of its duties, covenants, obligations or representations and warranties
under this Agreement and, from and after any such assignment, Buyer and such
Permitted Buyer-Assignee shall be jointly and severally liable under this
Agreement, and from and after any such assignment, the term “Buyer” shall be
deemed to mean such Permitted Buyer-Assignee under any such assignment.
 
 
32

--------------------------------------------------------------------------------

 
 
12.6           Governing Law.  This Agreement shall in all respects be governed
by and construed in accordance with the laws of the state in which the Real
Property is located without regard to its principles of conflicts of
laws.  Venue for any dispute shall be in Dallas County, Texas.
 
12.7           Amendments and Waivers.  No term or provision of this Agreement
may be amended, waived, discharged, or terminated orally, except by an
instrument in writing signed by: (i) Buyer and Seller with respect to any
provision contained herein; and (ii) Buyer, Seller, and Escrow Agent with
respect to Section 2.5 hereof.  Any waiver shall be effective only in accordance
with its express terms and conditions.
 
12.8           Obligations Several.  If there is more than one entity
constituting Seller hereunder, such entities shall be severally liable for
performing only the obligations of each such entity under this Agreement.
 
12.9           Severability.  Any provision of this Agreement which is
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such unenforceability without invalidating the remaining
provisions hereof, and any such unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.  To
the extent permitted by Applicable Law, the parties hereto hereby waive any
provision of Applicable Law now or hereafter in effect which renders any
provision hereof unenforceable in any respect.
 
12.10         Headings.  The captions in this Agreement are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.
 
12.11         Counterparts.  This Agreement may be executed and accepted in one
or more counterparts for the convenience of the parties, each of which will be
deemed an original and all of which, taken together, shall constitute one and
the same instrument.  Delivery of a counterpart hereof via facsimile
transmission or by electronic mail transmission shall be as effective as
delivery of a manually executed counterpart hereof.
 
12.12         References.  All references in this Agreement to Articles and
Sections are to Articles and Sections contained in this Agreement unless a
different document is expressly specified.
 
12.13         Seller Disclosure Letter.  The Seller Disclosure Letter delivered
by the Seller to Buyer pursuant to this Agreement, and each Schedule and Exhibit
comprising the Seller Disclosure Letter referred to in this Agreement, shall be
deemed to be attached hereto and incorporated by reference even though it may be
maintained separately from this Agreement or completed after the Effective Date
so long as it is acknowledged as a Schedule or an Exhibit to this Agreement by
the parties hereto as of Closing.  Any item disclosed hereunder (including in
the Schedules and Exhibits hereto) shall be deemed disclosed for all purposes
hereof irrespective of the specific representation or warranty to which it is
explicitly referenced.
 
12.14         Attorneys’ Fees.  In the event either party brings an action to
enforce or interpret any of the provisions of this Agreement, the “prevailing
party” in such action shall, in addition to any other recovery, be entitled to
its reasonable attorneys’ fees and expenses arising from such action and any
appeal or any bankruptcy action related thereto, whether or not such matter
proceeds to trial.  For purposes of this Section 12.14, “prevailing party” shall
mean, in the case of a person asserting a claim, such person is successful in
obtaining substantially all of the relief sought, and in the case of a person
defending against or responding to a claim, such person is successful in denying
substantially all of the relief sought.
 
 
33

--------------------------------------------------------------------------------

 


12.15         Section 1031 Exchange/Tax Planning.  If requested by either Buyer
or Seller, the other party shall cooperate in permitting the other to accomplish
an exchange under Section 1031 of the Code or to restructure this transaction in
a way which is more advantageous for tax purposes; provided, however, that such
exchange or restructuring shall not modify any underlying financial or other
material terms of this Agreement, shall not delay the Closing, shall not relieve
Buyer or Seller of any liability for their respective obligations hereunder, and
shall not result in any other party incurring any greater cost or expense that
it otherwise would if any such exchange had not been elected.
 
12.16         Casualty.  The risk of any loss or damage to the Property by fire
or other casualty before the Closing shall continue to be borne by
Seller.  Seller shall promptly give Buyer written notice of any fire or other
casualty (in any event within five (5) days after Seller first has knowledge of
the occurrence of same), which notice shall include a description thereof in
reasonable detail and an estimate of the cost of time to repair.  If (i) any
portion of the Property is damaged by fire or casualty after the Effective Date
and is not repaired and restored substantially to its original condition prior
to Closing, or (ii) at the time of Closing the estimated cost of repairs as to
the Property is FIVE HUNDRED THOUSAND U.S. DOLLARS ($500,000.00) or less, as
determined by an independent adjuster selected by Seller, Buyer shall be
required to purchase the Property in accordance with this Agreement, and Buyer
shall, at Buyer’s option, either: (x) receive a credit at Closing of the
estimated cost or repairs to the Property, as determined by the aforesaid
independent adjuster, plus any reasonably estimated lost revenue following
Closing arising from such fire or casualty; or (y) receive from Seller at
Closing (I) an assignment, without representation or warranty by or recourse
against Seller, of all insurance claims and proceeds with respect thereto, plus
(II) an amount equal to Seller’s insurance deductible, plus (III) a credit for
the amount of any reasonably estimated lost revenue following Closing arising
from such fire or casualty.  If the estimated cost of repairing such damage to
the Property is more than FIVE HUNDRED THOUSAND U.S. DOLLARS ($500,000.00), as
determined by such independent adjuster, or if the damage results in the
termination of any lease for the Real Property, Buyer may, at its sole option:
(x) terminate this Agreement by notice to Seller on or before the earlier of the
Closing or the tenth (10th) day after receipt of such notice described above, in
which event no party shall have any further liability to the party under this
Agreement; or (y) proceed to Closing as provided in this Section 12.16.  In no
event shall the amount of insurance proceeds assigned to Buyer under this
subparagraph (plus the amount of the deductible) exceed the lesser of (i) the
cost of repair or (ii) the Purchase Price.  The parties’ obligations, if any,
under this Section 12.16 shall survive the expiration or any termination of this
Agreement.
 
12.17         Condemnation.  The risk of any loss or damage to the Property by
condemnation before the Closing shall continue to be borne by Seller.  In the
event any condemnation proceeding is commenced or threatened, Seller shall
promptly give Buyer written notice thereof (in any event within five (5) days
after Seller first has knowledge of the occurrence of same), together with such
reasonable details with respect thereto as to which Seller may have
knowledge.  If, prior to Closing, there is a material taking by eminent domain
at the Property, this Agreement shall become null and void at Buyer’s option,
and upon receipt by Seller of the written notice of an election by Buyer to
treat this Agreement as null and void, this Agreement shall be deemed null and
void. If Buyer elects to proceed and to consummate the purchase despite said
material taking, or if there is less than a material taking prior to Closing,
there shall be no reduction in or abatement of the Purchase Price and Buyer
shall be required to purchase the Property in accordance with the terms of this
Agreement, and Seller shall assign to Buyer, without representation of warranty
by or recourse against Seller, all of Seller’s right, title and interest in and
to any award made or to be made in the condemnation proceeding (in which event
Buyer shall have the right to participate in the adjustment and settlement of
any insurance claim relating to said damage).  For the purpose of this Section
12.17, the term “material” shall mean any taking of in excess of ten percent
(10%) of the square footage of the Property or twenty percent (20%) of the Real
Property associated with the Property or any taking which results in the
termination of any lease for the Real Property.  The parties’ obligations, if
any, under this Section 12.17 shall survive the expiration or any termination of
this Agreement.
 
 
34

--------------------------------------------------------------------------------

 


12.18         Limited Liability.  No past, present, or future member, partner,
shareholder, director, officer of employee of any party to this Agreement shall
have any liability or obligation of any nature whatsoever in connection with or
under this Agreement or Document contemplated hereby or in connection with the
transactions contemplated by this Agreement or any such other agreement.
 
12.19         Survival of Defined Terms.  Where this Agreement provides that a
term or provision shall survive the Closing or the expiration or earlier
termination of this Agreement, any defined terms contained in ARTICLE I that are
used in such surviving term or provision shall also survive.
 
12.20         Time of Essence.  Time shall be of the essence with respect to all
matters contemplated by this Agreement.
 
12.21         No Third-Party Beneficiary.  The provisions of this Agreement and
of the documents to be executed and delivered at Closing are and will be for the
benefit of the Buyer, Seller, Guarantor and Escrow Agent only and are not for
the benefit of any third party; and, accordingly, no third party shall have the
right to enforce the provisions of this Agreement or of the documents to be
executed and delivered at Closing.
 
12.22         WAIVER OF JURY TRIAL.  EACH PARTY HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS AGREEMENT, OR ANY OTHER DOCUMENT RELATED TO THIS
AGREEMENT, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH PARTY, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE.  ANY PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH PARTY HERETO.
 
 
(The remainder of this page is intentionally left blank.)
 
 
35

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the Effective Date.
 

      SELLER:   BUYER:                   GLOBAL REHAB DALLAS, LP, a Delaware
limited partnership     GR IRF I, LP, a Texas limited partnership            
By:  Global Rehab Dallas GP, LLC, sole general partner
  By:  GR IRF Managers, LLC,        
a Texas limited liability company
           
By:  CGI  Healthcare Operating Partnership, LP, sole member
 
By: /s/ Jason K. Dodd
Name:   Jason K. Dodd
Title:     Manager
 
 
   
 
 
By:  Cornerstone Healthcare Plus  Operating Partnership, LP sole general partner
 
 
         
By:  Cornerstone Healthcare Plus REIT, Inc., sole general partner
 
           
By: /s/ Terry G. Roussel
Terry G. Roussel
President & CEO
             

 

--------------------------------------------------------------------------------




ESCROW AGENT:


The undersigned Escrow Agent hereby accepts the foregoing Purchase and Sale
Agreement and agrees to act as Escrow Agent thereunder.  Upon receipt of the
Earnest Money Deposit, the undersigned Escrow Agent will acknowledge receipt of
the same.
 


REPUBLIC TITLE OF TEXAS, INC.




By:                                                                    
Name:                                                                           
Title:                                                                           


Date:                                                                  
 
 

--------------------------------------------------------------------------------

 